Exhibit 10(a)
EXECUTION COPY






Mr. Leslie Moonves
c/o CBS Corporation
51 West 52nd Street
New York, NY 10019




Dear Mr. Moonves:
May 19, 2017



CBS Corporation (“Employer” and, together with its subsidiaries, the “Company”),
having an address at 51 West 52nd Street, New York, New York 10019, agrees to
continue to employ you and you agree to accept such continued employment upon
the following terms and conditions set forth in this agreement (this
“Agreement”). The parties hereto acknowledge and agree that this Agreement
supersedes your existing employment agreement between Employer and you dated
December 11, 2014, as amended on February 24, 2016 and February 26, 2016
(together, the “Prior Agreement”).


1.     Term. The term of your employment hereunder shall commence on May 19,
2017 (the “Start Date”) and shall end on the earliest of (i) June 30, 2021, (ii)
the date on which your employment is terminated by Employer or you pursuant to
paragraph 10 or (iii) the date of your death or the date of termination of your
employment by reason of incapacity (determined in accordance with paragraph 9)
(the “Employment Term”). The period from the Start Date until June 30, 2021,
regardless of any earlier termination, shall hereinafter be referred to as the
“Original Employment Term.”


2.     Titles and Authority.


(a)     Officer Positions and Reporting Lines. During the Employment Term, you
will have the title of Chairman of the Board, President and Chief Executive
Officer of Employer and will have the powers, responsibilities, duties and
authority customary for the Chairman of the Board, President and Chief Executive
Officers of corporations of the size, type and nature of the Company, including,
without limitation, those powers, responsibilities, duties and authority you had
immediately prior to the Start Date and those subsequently acquired. During the
Employment Term, you will report solely and directly to the Board of Directors
of Employer (the “Board”). During the Employment Term, you shall be the highest
ranking executive of the Company (i.e., there shall be no executive of equal or
higher ranking). During the Employment Term, your duties shall include all of
your duties as of the Start Date and those subsequently acquired, including the
public positioning of the Company, and you shall have the sole authority to
cause any Company business unit or operating division head, any executive
officer of the Company and/or any other employee of the Company, to report
directly to you or another executive officer of Employer, subject to any
applicable employment agreement now existing with such head or executive officer
which requires them to report directly to you or to your titled position. For
the sake of clarity and avoidance of doubt,


1



--------------------------------------------------------------------------------





your powers, responsibilities, duties and authority existing immediately prior
to the Start Date shall extend to cover and include those powers,
responsibilities, duties and authority necessary for your continued management
of the Company each day during the Original Employment Term in a manner that is
completely consistent with the operational and administrative protocols that you
historically have enjoyed during your tenure as Chairman of the Board, which
ability the parties mutually acknowledge and agree has been instrumental in your
demonstrated capability to consistently focus on the strategic execution of the
Company’s initiatives and successfully lead the Company.


(b)     Service on the Board and with Subsidiaries. You currently serve as the
Chairman of the Board. During the Employment Term, the Board will nominate you
for reelection to the Board in the Chairman role at the expiration of each term
of office, and you agree to serve as a member of the Board and in the Chairman
role for each period for which you are so elected. You shall, subject to your
election as such from time to time and subject to your approval, and without
additional compensation, serve during the Employment Term in such additional
offices of comparable or greater stature and responsibility in the subsidiaries
of Employer and as a member of any committee of the Board or of the board of
directors of any of Employer’s subsidiaries, to which you may be elected, as
approved by you, from time to time.


(c)     Full-Time Services and Other Activities. During the Employment Term, you
agree to devote your entire business time, attention and energies to the
business of the Company, except for vacations, illness or incapacity. However,
nothing in this Agreement shall preclude you from serving as a member of the
board of directors of any charitable, educational, religious, entertainment
industry trade, public interest or public service organization, in each instance
not inconsistent with the business practices and policies of the Company, or
from devoting reasonable periods of time to the activities of the aforementioned
organizations or from managing your personal investments, provided that such
activities do not materially interfere with the performance of your duties and
responsibilities hereunder. Except for your service on (i) the Board, (ii) the
board of directors of Employer subsidiaries, (iii) the board of directors or
similar governing body of your family foundation and of any other entity all of
the beneficial interests of which are owned by you and/or members of your family
or (iv) the board of directors of an organization as permitted by the
immediately preceding sentence, you shall not serve on the board of directors or
similar governing body of any business company or other business entity,
excluding those on which you were already elected to serve as of the Start Date,
without the prior consent of the Nominating and Governance Committee of Employer
(or any successor to such committee).


(d)     Location. During the Employment Term, consistent with current and past
practice, you shall render your services under this Agreement from Employer’s
executive offices in either the New York metropolitan area or the Los Angeles
metropolitan area, except for services rendered during business trips as may be
reasonably necessary. You shall not be required to relocate outside of either
the New York metropolitan area or the Los Angeles metropolitan area.


2





--------------------------------------------------------------------------------





3.     Cash Compensation.


(a)     Salary. During the Employment Term, Employer shall pay you a base salary
at the annual rate of Three Million Five Hundred Thousand Dollars ($3,500,000)
per annum. The Compensation Committee of the Board (the “Compensation
Committee”) will review your salary at least annually and may increase (but not
decrease, including from a level to which it was increased following the Start
Date) the base salary. The result of any such annual review shall be reported to
you by the Compensation Committee promptly after it occurs. The amount of annual
base salary actually paid to you will be reduced to the extent you elect to
defer such salary under the terms of any deferred compensation or savings plan
or arrangement maintained or established by Employer. Your annual base salary
payable hereunder, without reduction for any amounts deferred as described in
the preceding sentence, is referred to herein as the “Salary.” Employer shall
pay the portion of the Salary not deferred at your election in accordance with
its generally applicable payroll practices for senior executives of Employer,
but not less frequently than in equal monthly installments.


Your Deferred Compensation, as defined in your prior employment agreement with
the Employer dated July 1, 2004, shall continue to periodically be credited (or
debited) with deemed positive (or negative) return calculated in the same
manner, and at the same times, as the deemed return on your account under
Employer’s Excess 401(k) Plan for Designated Senior Executives (as such plan may
be amended from time to time, the “Excess 401(k) Plan”) is determined (it being
understood and agreed that, if at any time during which the Deferred
Compensation remains payable, your account balance in the Excess 401(k) Plan is
distributed in full to you, your Deferred Compensation account shall continue to
be credited or debited with a deemed return based on the investment portfolio in
which your Excess 401(k) Plan account was notionally invested immediately prior
to its distribution). Deferred Compensation shall be paid to you in a lump sum
within 30 days following the end of the Employment Term. Employer’s obligation
to pay the Deferred Compensation (including the return thereon provided for in
this paragraph) shall be an unfunded obligation to be satisfied from the general
funds of Employer.


(b)     Annual Bonus Compensation. In addition to your Salary, during the
Employment Term you shall be eligible to earn an annual bonus for each whole or
partial calendar year during the Employment Term, determined and payable as
follows (the “Bonus”):


(i)
Your target bonus for each calendar year during the Employment Term shall be
$20,000,000 (not including any “Creative Bonus” (as defined herein) that may be
determined and paid to you as described in paragraph 3(b)(iv) below), provided
that the Compensation Committee will review your target bonus at least annually
and may increase (but not decrease, including from a level to which it was
increased following the Start Date) the target bonus. The result of any such
annual review shall be reported to you by the Compensation Committee promptly
after it occurs.



3





--------------------------------------------------------------------------------





Your target bonus, as it may be so increased from time to time, is referred to
herein as the “Target Bonus.” As the actual amount payable to you as Bonus will
be dependent, among other things, upon the achievement of the performance
goal(s) referred to in paragraph 3(b)(ii), your actual Bonus may be less than,
greater than or equal to the Target Bonus.


(ii)
A portion of your Bonus (the “Company-Wide Performance Bonus Portion”) for each
calendar year during the Employment Term, beginning with 2017, will be based
upon achievement of the target goal established in good faith by the
Compensation Committee (the “Company-Wide Performance Goal(s)”) with regard to
the financial based portion of Employer’s Short-Term Incentive Program for such
calendar year (the “Short-Term Incentive Program”); provided, however, that you
acknowledge that the Company-Wide Performance Goals applicable to your Bonus for
calendar year 2017 have already been established in a manner that complies with
this Agreement and, for the partial calendar year in 2021, the applicable
performance goal(s) shall be adjusted to reflect budgeted Company performance
for the shortened performance period and the performance period shall end
coincident with the end of the Original Employment Term. The Company-Wide
Performance Goal(s) shall satisfy the following requirements (the “Incentive
Goal Parameters”):



(a)
The Company-Wide Performance Goal(s) shall be no more difficult than the
performance goal(s) established for the purpose of determining the amount of any
actual bonus payable to any other executive of Employer who participates in the
Short-Term Incentive Program and who has Company-wide responsibilities;



(b)
The Company-Wide Performance Goal(s) will be challenging, but reasonably
achievable; and



(c)
For each calendar year, the level of difficulty in achieving the Company-Wide
Performance Goal(s) for that calendar year will not be significantly more
difficult (as determined at the time such Company-Wide Performance Goal(s) are
established, taking into account all relevant facts and circumstances, including
the Company’s relative financial and stock performance, general market
conditions and market conditions affecting diversified media and entertainment
companies) than was the level of difficulty of achieving the Company-Wide
Performance Goal(s) applicable to the immediately preceding calendar year. For
avoidance of doubt, the fact that the target with respect to



4





--------------------------------------------------------------------------------





Company-Wide Performance Goal(s) increases from one year to the following year
shall not be presumed, in and of itself, to mean that such Company-Wide
Performance Goal(s) for the calendar year are significantly more difficult to
attain than the Company-Wide Performance Goal(s) for the immediately preceding
calendar year.


You shall have meaningful input with the Compensation Committee prior to the
determination of the Company-Wide Performance Goal(s) for each calendar year,
but the Compensation Committee will have final power and authority concerning
the establishment of such goal(s).


(iii)
With respect to the Company-Wide Performance Bonus Portion:



•
If the Company achieves less than 80% of the Company-Wide Performance Goal(s)
for the calendar year (or portion thereof), you shall not have a right to
payment of any Bonus with respect to the Company-Wide Performance Bonus Portion;



•
If the Company achieves 80% of the Company-Wide Performance Goal(s) for the
calendar year (or portion thereof), the Company-Wide Performance Bonus Portion
shall be an amount in U.S. Dollars of no less than seventy five percent (75%) of
the Target Bonus;



•
If the Company achieves 100% of the Company-Wide Performance Goal(s) for the
calendar year (or portion thereof), the Company-Wide Performance Bonus Portion
shall be an amount in U.S. Dollars of no less than the Target Bonus;



•
If the Company achieves 108% or more of the Company-Wide Performance Goal(s) for
the calendar year (or portion thereof), the Company-Wide Performance Bonus
Portion shall be an amount in U.S. Dollars of no less than 133.33% of the Target
Bonus; and



•
For achievement at an intermediate point between 80% and 100%, or between 100%
and 108% (each such percentage, an “Achievement Percentage”), the Company-Wide
Performance Bonus Portion will be interpolated on a straight-line basis between
the respective percentages of the Target Bonus to be delivered at such
Achievement Percentages (each, a “Payout Percentage”).



5





--------------------------------------------------------------------------------





The parties acknowledge and agree that, beginning with the 2018 calendar year,
the Achievement Percentages and Payout Percentages in the schedule above shall
be modified to reflect the funding design for Employer’s Short-Term Incentive
Program approved by the Compensation Committee for each such calendar year.


Notwithstanding anything herein to the contrary, the Compensation Committee
shall not be precluded from authorizing the payment to you of a Bonus which
exceeds the Company-Wide Performance Bonus Portion determined under the above
schedule.


(iv)
In addition to the Company-Wide Performance Bonus Portion, the remainder of your
Bonus (i.e., the qualitative portion of your Bonus) shall be determined in the
reasonable discretion of the Compensation Committee taking into account all
relevant factors, including individual and other performance goals.
Additionally, with respect to each of the 2017, 2018, 2019, 2020 and 2021
calendar years, the Compensation Committee shall consider special recognition of
your leadership and direction in the creation of premium content across
Employer’s portfolio of businesses, and in good faith consider awarding an
annual “Creative Bonus” in its reasonable discretion and consistent with past
practice with respect to the deliberations regarding, but not the amount of,
your Creative Bonus. The Chair of the Compensation Committee shall communicate
to you the Compensation Committee’s rationale with respect to the Creative Bonus
it determines to award to you for any calendar year (or if no Creative Bonus is
awarded to you, the Compensation Committee’s rationale for deciding not to award
you a Creative Bonus) promptly following its decision.



(v)
Your Bonus for the 2017 calendar year shall not be subject to any proration
notwithstanding the Start Date of this Agreement. For the partial year 2021,
your annual Target Bonus shall be prorated to reflect the shorter performance
period.



(vi)
Subject to any deferral election, your Bonus (including any portion which
exceeds the amount determined to be the Company-Wide Performance Bonus Portion)
for each calendar year shall be paid in cash, shares of CBS Corporation Class B
Common Stock (“Class B Common Stock”) or a combination of cash and Class B
Common Stock during the period January 1st through February 28th of the
following calendar year (provided that any Bonus for the partial year 2021 shall
be payable during the period July 1st through September 30th of such year), and
in accordance with the terms of Employer’s Senior Executive Short-Term Incentive
Plan, as the same may be amended from time to time (together with any



6





--------------------------------------------------------------------------------





successor plan, the “Senior Executive STIP”) (provided that if the Compensation
Committee determines in its discretion to pay you a Bonus that exceeds the
maximum amount payable under the Senior Executive STIP for any calendar year,
such excess amount shall also be paid in cash, Class B Common Stock or a
combination of cash and Class B Common Stock at the same time as the rest of
your Bonus is paid). For the avoidance of doubt, it is understood that you will
receive the Bonus that is determined by the Compensation Committee for you for
each calendar year (or, in the case of the partial year 2021, such shorter
performance period) completed while you are employed, even if you are not
employed on the date bonuses are paid for such performance period.


(vii)
In the event that the current Senior Executive STIP is amended or terminated,
you will be given an opportunity under the amended or successor plan to earn
bonus compensation equivalent to the amount that you could have earned under
this paragraph 3(b), but subject to the same limitations, and any such bonus
and/or bonus plan shall not modify the Incentive Goal Parameters.



4.     Long Term Compensation. In addition to your Salary and Bonus, you shall
receive the following grants of long-term compensation under the CBS Corporation
2009 Long-Term Incentive Plan (as amended from time to time, together with any
successor plan, the “LTIP”):


(a)    Stock Options. During each of the calendar years 2018, 2019, 2020 and
2021, the Compensation Committee will in good faith consider granting to you
stock options to purchase shares of Class B Common Stock under the LTIP as and
when other senior members of the Company’s management team reporting to you are
considered for annual equity grants by the Compensation Committee, and
consistent with past practice with respect to the deliberations regarding, but
not the amount of, your discretionary stock option grants (any such
discretionary option grant, a “Discretionary Option Grant”); provided, however,
that such consideration by the Compensation Committee does not guarantee (and
should not be construed as a guarantee) that you will receive a Discretionary
Option Grant in any such calendar year. The amount of any such grant(s) will be
determined by the Compensation Committee, in its sole and reasonable discretion.
The Compensation Committee, when considering whether it believes any such
Discretionary Option Grant may be appropriate, will take into account the
Employer’s financial and stock performance relative to its diversified media and
entertainment peer companies, and, in particular whether the Company’s financial
and stock performance is due, at least in part, to operating factors that have
generally affected companies in the industry in a similar fashion. Any
Discretionary Option Grant shall be subject to the terms and conditions set
forth in the agreement evidencing such grant, which, except as otherwise
provided herein, shall be no less favorable to you than the terms and conditions
generally applicable to other senior executives of Employer, provided that any
such Discretionary Option Grant will provide for vesting in full not later than
June 30, 2021 (provided you remain employed on such date), and subject to
acceleration and all other


7





--------------------------------------------------------------------------------





applicable provisions of this Agreement. The Chair of the Compensation Committee
will communicate to you the Compensation Committee’s rationale with respect to
the Discretionary Option Grant for each calendar year (or if no Discretionary
Option Grant is made for any calendar year, the Compensation Committee’s
rationale for deciding not to make such a grant) promptly following its
decision.


(b)    Restricted Stock Units. During the Employment Term, you shall receive
awards of restricted stock units (“RSUs”) as follows:


(i)
On the same date that Employer makes annual management grants under the LTIP to
its other senior executives in each of calendar years 2018, 2019, 2020 and 2021,
but in no event later than February 28th of each such calendar year (each, an
“RSU Grant Date”), you shall automatically receive an award of RSUs (the “Annual
RSUs”) under the LTIP. One-half of the Annual RSUs underlying each grant shall
be subject to performance- and time-based vesting conditions (“Annual PRSUs”),
and the other half shall be subject only to time-based vesting conditions (the
“Annual TRSUs”), in each case determined as of the RSU Grant Date. The initial
grant of Annual RSUs in 2018 shall have a grant date value equal to Seventeen
Million Dollars ($17,000,000), and each Annual RSU grant thereafter shall have a
grant date value equal to Eighteen Million Five Hundred Thousand Dollars
($18,500,000), except that the grant of Annual RSUs for 2021 shall have a grant
date value equal to 50% of the RSU Grant Date Value determined under such
formula (each, an “RSU Grant Date Value”). The number of Annual RSUs granted on
any RSU Grant Date (rounded down to a whole unit for any fractional unit) shall
be determined by dividing the RSU Grant Date Value by the closing price of one
share of Class B Common Stock on the RSU Grant Date. Each Annual RSU shall
correspond to one share of Class B Common Stock. Annual RSUs (both Annual PRSUs
and Annual TRSUs) shall be payable in shares of Class B Common Stock.



The number of Annual PRSUs granted on each RSU Grant Date shall be referred to
herein as the “Target PRSU Award.”


(a)
Annual TRSUs granted pursuant to this paragraph 4(b)(i) shall vest in three (3)
equal installments on each of the first, second and third anniversaries of the
applicable RSU Grant Date (or, if earlier, on June 30, 2021); provided that you
are employed on each such vesting date and subject to acceleration and all other
applicable provisions of this Agreement.





8





--------------------------------------------------------------------------------





(b)
The Compensation Committee shall establish a performance goal with respect to
each grant of Annual PRSUs made pursuant to this paragraph 4(b)(i) that shall
apply in respect of a performance period that shall end no later than December
31st of the calendar year during which the grant is made (a “PRSU Performance
Goal”); provided that for the partial year 2021, the performance period shall
end not later than June 30, 2021.



(c)
The PRSU Performance Goal(s) shall satisfy the following requirements (the “PRSU
Goal Parameters”):



•
The PRSU Performance Goal established by the Compensation Committee for each
grant of Annual PRSUs shall be based upon achievement of one or more
Company-wide performance goals established in good faith by the Compensation
Committee for each relevant calendar year, and shall be the same performance
goal applicable to PRSUs granted to other senior executives of Employer who
participate in the Senior Executive STIP for such year; provided that such goal
shall be adjusted for any performance period that is less than a full calendar
year to reflect budgeted Company performance for the shortened performance
period;



•
The PRSU Performance Goal(s) will be challenging, but reasonably achievable; and



•
For each calendar year, the level of difficulty in achieving the PRSU
Performance Goal(s) for that calendar year will not be significantly more
difficult (as determined at the time such PRSU Performance Goal(s) are
established, taking into account all relevant facts and circumstances, including
the Company’s relative financial and stock performance, general market
conditions and market conditions affecting diversified media and entertainment
companies) than was the level of difficulty of achieving the PRSU Performance
Goal(s) applicable to the immediately preceding calendar year. For avoidance of
doubt, the fact that target level performance with respect to PRSU Performance
Goal(s) increases from one year to the following year shall not be presumed, in
and of itself, to mean that such PRSU Performance Goal(s) for the calendar year
are significantly more difficult to attain



9





--------------------------------------------------------------------------------





than the PRSU Performance Goal(s) for the immediately preceding calendar year.


•
You shall have meaningful input with the Compensation Committee prior to the
determination of the PRSU Performance Goal(s) for each calendar year, but the
Compensation Committee will have final power and authority concerning the
establishment of such goal(s).



(d)
As of the last day of each performance period, the Company’s actual performance
shall be measured against the applicable PRSU Performance Goal established for
such performance period, after taking into account any permissible adjustments
to such goal, and the degree of achievement (expressed as a percentage) will be
used to calculate the number of shares that you will receive, in accordance with
the following schedule:



•
If the Company achieves less than 80% of the applicable PRSU Performance Goal
for the performance period, the Target PRSU Award will be forfeited;



•
If the Company achieves 80% of the applicable PRSU Performance Goal for the
performance period, the number of shares to be delivered under the award will be
80% of the Target PRSU Award;



•
If the Company achieves 100% of the applicable PRSU Performance Goal for the
performance period, the number of shares to be delivered under the award will be
100% of the Target PRSU Award; and



•
If the Company achieves 120% or more of the applicable PRSU Performance Goal for
the performance period, the number of shares to be delivered under the award
will be 120% of the Target PRSU Award.



For achievement at an intermediate point between 80% and 100%, and between 100%
and 120%, the number of shares of Class B Common Stock to be delivered will be
interpolated on a straight-line basis between the respective numbers of shares
to be delivered at such percentages.


10





--------------------------------------------------------------------------------





Fractional shares will be aggregated and rounded to the next higher whole share.


(e)
The number of PRSUs, determined pursuant to clause (d) above, shall vest on the
later of (x) the first anniversary of the RSU Grant Date (or, in the case of the
2021 grant of PRSUs, on June 30, 2021), or (y) the date the Compensation
Committee certifies that at least minimum threshold performance has been
achieved for the relevant performance period, which certification shall take
place no later than seventy-four (74) days following the end of the relevant
performance period (or no later than August 15, 2021 in the case of the 2021
grant of PRSUs) (the “PRSU Vest Date”), provided that you are employed on the
applicable PRSU Vest Date (other than with respect to a certification by the
Compensation Committee of the 2021 grant of PRSUs, in which case you are not
required to be employed after June 30, 2021) and subject to acceleration and all
other applicable provisions of this Agreement.



(f)
The Annual RSUs shall also accrue dividend equivalents in accordance with the
LTIP, provided that in the case of Annual PRSUs, dividend equivalents shall be
accrued and paid only with respect to the Target PRSU Award, unless actual
performance results in payment of a lesser number of shares of Class B Common
Stock than under the Target PRSU Award, in which case dividend equivalents shall
be paid only with respect to such lesser number. Subject to the terms and
conditions set forth in this paragraph 4(b)(i) or as otherwise provided herein,
the Annual RSUs shall be subject to the terms and conditions set forth in the
agreement evidencing the grant of such Annual RSUs.



(ii)
You will have an option to defer the settlement of any Annual RSU awards by
making an irrevocable election on or before December 31st of the prior calendar
year (by way of example, any election to defer the Annual RSUs to be granted in
2018 must be made no later than December 31, 2017). You may elect to defer the
settlement of such RSUs as follows: for up to ten (10) years after the RSUs vest
for in-service distributions, and for up to three (3) years after your
Separation from Service (as defined in paragraph 10) with the Company for
post-termination distributions. If a timely election to defer is not made for
any RSUs, shares delivered in settlement of TRSUs shall be delivered within ten
(10) business days following the applicable vesting date, and shares delivered
in settlement of PRSUs shall be delivered on or promptly following the PRSU Vest
Date and during the period January 1st through



11





--------------------------------------------------------------------------------





March 15th of the calendar year after the calendar year in which they are
granted (or, for the 2021 grant of PRSUs, within 60 days after June 30, 2021).
Notwithstanding any of the foregoing, to the extent required to comply with
Section 409A (as defined in paragraph 10(d)(iii)), the settlement of each
deferred RSU will be deferred to the date determined in accordance with
paragraph 10(d)(v) if such date is later than the date on which settlement would
otherwise occur.


(c)    Performance Share Awards.


(i)    You shall be eligible to receive a grant of shares of Class B Common
Stock based on the stock price performance of Employer’s Class B Common Stock
over the period beginning January 1, 2015 and ending on June 30, 2019 (or
earlier in certain instances as provided for in Schedule A to this Agreement),
and subject to the Company’s degree of achievement against the PRSU Performance
Goals for calendar years 2016, 2017 and 2018 (the “2015 Performance Award”). The
number of shares of Class B Common Stock to be granted to you and the timing of
such grant shall be determined pursuant to the schedule set forth on Schedule A
to this Agreement, a copy of which is attached hereto and incorporated herein by
reference.


(ii)    You shall be eligible to receive a grant of shares of Class B Common
Stock based on the stock price performance of Employer’s Class B Common Stock
over the period beginning February 18, 2016 and ending on June 30, 2019 (or
earlier in certain instances as provided for in Schedule B to this Agreement),
and subject to the Company’s degree of achievement against the PRSU Performance
Goals for calendar years 2017 and 2018 (the “2016 Performance Award”). The
number of shares of Class B Common Stock to be granted to you and the timing of
such grant shall be determined pursuant to the schedule set forth on Schedule B
to this Agreement, a copy of which is attached hereto and incorporated herein by
reference.


(iii)    You shall be eligible to receive a grant of shares of Class B Common
Stock based on the stock price performance of Employer’s Class B Common Stock
over the period beginning on the date this Agreement is executed by both parties
hereto and ending on June 30, 2021 (or earlier in certain instances as provided
for in Schedule C to this Agreement), and subject to the Company’s degree of
achievement against the PRSU Performance Goals for calendar years 2019 and 2020
(the “2017 Performance Award,” and together with the 2015 Performance Award and
the 2016 Performance Award, the “Performance Awards”). The number of shares of
Class B Common Stock to be granted to you and the timing of such grant shall be
determined pursuant to the schedule set forth on Schedule C to this Agreement, a
copy of which is attached hereto and incorporated herein by reference.


(iv)    For the avoidance of doubt, each reference to “any other type of equity
awards” in paragraphs 4(f), 9, 10, 11 and 12 is not intended to be a reference
to the Performance Awards, the treatment of which in a “Going Private


12





--------------------------------------------------------------------------------





Transaction” (as defined below) or upon your incapacity, termination or death,
as applicable, is separately addressed in Schedules A, B and C attached to this
Agreement.


(d)    Cash Performance Award. Subject to your continuous employment with
Employer through June 30, 2021 (or earlier in certain instances as provided for
in Schedule D to this Agreement), and during the periods specified herein, if
the Company achieves at least the threshold level of cumulative adjusted
operating income (“COI”) for the relevant performance period as provided for in
Schedule D to this Agreement, you shall be eligible to receive a lump sum cash
payment (the “Cash Performance Award”). The amount of the Cash Performance Award
to be awarded to you and the timing of such award shall be determined pursuant
to the schedule set forth on Schedule D to this Agreement, a copy of which is
attached hereto and incorporated herein by reference.


(e)    In the event of a conflict between the terms and conditions set forth in
this paragraph 4 and the terms and conditions set forth in an agreement(s) or
plan(s) evidencing the grant of the awards contemplated by paragraphs 4(a) and
(b) (and 4(c) and (d), if applicable), the terms of this Agreement shall
control. For avoidance of doubt, any outstanding equity awards that were granted
to you prior to the Start Date will continue to vest in accordance with their
established vesting schedules (including as provided in the Prior Agreement),
subject to acceleration and all other applicable provisions of this Agreement.


(f)    If, during the Original Employment Term, there occurs a “Going Private
Transaction” (as defined below), then immediately prior to the consummation of
such Going Private Transaction, (i) all of your then outstanding unvested stock
options will vest, and all such options and all of your outstanding stock
options that have previously vested will remain exercisable for the period
provided in accordance with the provisions of grant, but not beyond their normal
expiration date; provided, however, that you shall be permitted to exercise all
outstanding stock options (including those which vest pursuant to this clause
(i)) contingent upon and immediately prior to consummation of the Going Private
Transaction so that you are afforded the same treatment as other holders of
Class B Common Stock; and (ii) all of your then unvested and outstanding
restricted stock and/or restricted stock units and any other type of equity
awards that are then unvested and outstanding shall vest (with an assumption
that the performance goal(s) were achieved at target level, if and to the extent
applicable) and, subject to any prior deferral election, be settled within ten
(10) business days after such date; provided, however, that with respect to such
restricted stock, restricted stock units and any other type of equity awards,
you will be afforded the same treatment as other holders of Class B Common Stock
with respect to participation in the specific Going Private Transaction;
provided, further, that in the case of clause (ii) above, settlement of such
restricted stock, restricted stock units and any other type of equity awards
shall be subject to paragraph 10(d)(v), as applicable.


Additionally, you will receive (x) grants of shares of Class B Common Stock
earned as the Performance Awards (if any) pursuant to (and at the time provided
in) Schedules A, B and C, and (y) payment of the Cash Performance Award (if any)


13





--------------------------------------------------------------------------------





pursuant to (and at the time provided in) Schedule D, in each case subject to
paragraphs 10(d)(iv), 10(d)(v) and 10(e), as applicable.


For purposes of this Agreement (including Schedules A, B, C and D attached
hereto), the term “Going Private Transaction” means any transaction or event
which results in Employer ceasing to be a “Publicly Traded Company” (i.e., a
company that has a class of equity securities registered under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) for any reason,
including, without limitation, as a result of a merger, consolidation or similar
transaction; provided, however, that a Going Private Transaction shall not
include a reorganization or similar transaction of Employer or any of its
subsidiaries if, immediately following such transaction, all or substantially
all the beneficial owners of Employer’s stock having general voting power
immediately prior to such transaction directly or indirectly own more than fifty
percent (50%) of the general voting power of the entity resulting from such
transaction (the “Combined Company”) in substantially the same proportions as
their beneficial ownership of such Employer stock immediately prior to the
transaction (excluding any general voting power of the Combined Company that
such beneficial owners directly or indirectly received as a result of their
beneficial ownership of the other entity involved in the transaction).


(g)    (i)    During and after the Employment Term, you shall have the choice to
satisfy payment of any exercise price owed in connection with your exercise of
stock options or any applicable withholding taxes related to equity-based awards
by any one or a combination of the following:


(a)
withholding from your wages or other cash compensation payable to you by
Employer (except to the extent any such wages or other cash compensation
constitutes deferred compensation within the meaning of Section 409A);



(b)
withholding in shares of Class B Common Stock to be issued upon vesting and
settlement of any RSUs;



(c)
withholding from the proceeds of the sale of shares of Class B Common Stock
acquired upon exercise of stock options;



(d)
withholding in shares to be issued upon exercise of stock options; and/or



(e)
direct payment to Employer with personal funds. 



You agree to pay to Employer any amounts that Employer may be required to
withhold or account for that cannot be satisfied by the means previously
described.  Employer may refuse to issue or deliver shares of Class B Common
Stock or the proceeds of the sale of such shares if you fail to comply with your
obligations as set forth in the preceding sentence.


14





--------------------------------------------------------------------------------





(ii)
Notwithstanding paragraph 4(g)(i) and to the extent applicable, following a
Going Private Transaction, unless you otherwise specifically direct Employer in
writing, any stock option exercise will be processed as a “cashless exercise”
such that the net proceeds payable to you reflect a deduction for the payment of
the aggregate purchase and all applicable tax withholdings.



5.     Benefits.


(a)     During the Employment Term, you shall be entitled to participate in such
life and medical insurance, pension and other employee benefit plans as the
Company may have or establish from time to time and in which other Company
executives with corporate-wide responsibilities are eligible to participate. The
foregoing, however, shall not be construed to require Employer or any of its
subsidiaries to establish any such plans or to prevent the modification or
termination of such plans once established, and no such action or failure
thereof shall affect this Agreement; provided that no such modification or
termination shall be applicable to you unless also equally applicable to all
other Company executives with corporate-wide responsibilities. All benefits you
may be entitled to as an employee of Employer shall be based upon your Salary
and not upon any bonus compensation due, payable or paid to you hereunder,
except where the benefit plan expressly provides otherwise. You shall be
entitled to four (4) weeks paid vacation during each calendar year during the
Employment Term.


(b)     Employer shall provide you with life insurance during the Employment
Term at Employer’s cost, at no less than the same level of coverage that was in
effect immediately prior to the Start Date and on terms and conditions under
which the life insurance is provided that are no less favorable to you than
those in effect immediately prior to the Start Date. You (or your assignee, as
applicable) shall designate the beneficiary or beneficiaries of such life
insurance and you shall have the right to assign the policy for such life
insurance to your spouse and/or issue or to a trust or trusts primarily for the
benefit of your spouse or issue.


(c)    The limitation on eligible compensation taken into account for purposes
of calculating your plan benefit under the CBS Retirement Excess Pension Plan
(or any other non-qualified supplemental retirement plan in which you actively
participate now or in the future) (each, a “SERP”) shall be deemed to be an
amount equal to your Salary; provided, however, that if any such SERP is frozen
or reduced as to future benefit accruals after your Start Date, you shall be
treated as continuing to accrue benefits as set forth in this paragraph 5(c)
under such SERP through the end of the Employment Term.


6.     Business Expenses, Perquisites.


(a)     During the Employment Term, you shall be reimbursed for such reasonable
travel and other expenses incurred in the performance of your duties hereunder
on a basis no less favorable than that provided by Employer to its senior
executives other than Employer’s Chairman Emeritus, but in any event on a basis


15





--------------------------------------------------------------------------------





consistent with that provided to you, or agreed to be provided to you,
immediately prior to the date of this Agreement.


(b)     Employer shall pay all fees and expenses of your counsel and other fees
and expenses which you may incur in an effort to establish entitlement to
compensation or other benefits under this Agreement in accordance with paragraph
20. During the Employment Term, you shall be entitled to the use of a private
plane in accordance with Employer policy on a basis no less favorable than that
provided by Employer to any of its senior executives at your level or below
(accompanied by your spouse, at your option and, unless your spouse’s presence
is required by the Company, at your cost) but in any event no less favorable to
you than had previously been provided to you immediately prior to the date of
this Agreement. During the Employment Term, you also shall be entitled to other
perquisites (i.e., excluding the foregoing benefits), including provision for
insurance of a car (the “Perquisites”), in accordance with Employer policy on a
basis no less favorable than that provided by Employer to any of its senior
executives other than Employer’s Chairman Emeritus.


(c)    Given the expected depreciation and the associated cost of removal of the
work area constructed and equipment installed in your home pursuant to paragraph
6(d) of that certain Employment Agreement by and between you and Employer, dated
February 23, 2010, you shall be entitled to keep any such work area and
equipment, as updated from time to time, following the end of the Employment
Term.


7.     Competitive Assessment. Notwithstanding the foregoing paragraphs 3
through 6, if, in connection with the annual review of your Salary and Target
Bonus, it is determined that your annualized target compensation package
(consisting of Salary, Target Bonus and target long-term incentives, without
regard to any deferrals) is, in the aggregate, less than that of other chief
executive officer(s) of comparably-sized diversified media and entertainment
companies (to be determined by the Compensation Committee with input from its
independent compensation consultant), the Compensation Committee will consider
an increase to your annual target compensation package, taking into account the
financial and stock performance of Employer relative to other diversified media
and entertainment peer companies and, in particular, to the comparably-sized
diversified media and entertainment companies that have chief executive officers
whose annualized target compensation exceeds yours.


8.    Exclusive Employment, Etc.


(a)    Non-Competition. You agree that your employment hereunder is on an
exclusive basis, and that during the period (the “Non-Compete Period”) beginning
on the Start Date and ending on the first anniversary of the end of the
Employment Term (provided, however, that if you remain employed and are being
paid on Company’s payroll through the end of the Original Employment Term, the
Non-Compete Period will end on the last day of the Original Employment Term),
other than as permitted by paragraph 2(c), you will not engage in any other
business activity which is in conflict with your duties and obligations
(including your commitment of time) hereunder. You agree that during the
Non-Compete Period you shall not, directly or indirectly, engage in


16





--------------------------------------------------------------------------------





or participate as an owner, partner, holder or beneficiary of stock, stock
options or other equity interest, officer, employee, director, manager, partner
or agent of, or consultant for, any company or business competing with the
Company; provided, however, that nothing herein shall prevent you from
participating in any investment activities specifically allowed under paragraph
2(c) and from investing as less than a one (1%) percent stockholder in the
securities of any company listed on a national securities exchange or quoted on
an automated quotation system.


(b)     No Solicitation of Employees. You agree that during the Employment Term
and for the period provided below after the termination of your employment for
any reason, you will not employ any Restricted Employee (as defined below), or
in any way induce or attempt to induce any Restricted Employee to leave the
employment of Employer or any of its affiliates. You agree that you will not
take the actions described in the preceding sentence (i) with respect to any
Restricted Employee at the level of Vice President or above for one (1) year
after the termination of your employment for any reason, and (ii) with respect
to any Restricted Employee at the level of director for six (6) months after the
termination of your employment for any reason. “Restricted Employee” refers to
any person employed by Employer or any of its subsidiaries or their respective
predecessors or previously employed by Employer or any of its subsidiaries or
their respective predecessors (unless at such time such person has not been
employed by Employer and/or any of its subsidiaries or their respective
predecessors for at least six (6) months).


(c)     Confidential Information. You agree that, during the Employment Term or
at any time thereafter, you will not use for your own purposes, or disclose to
or for the benefit of any third party, any trade secret, proprietary or
non-public information relating to the Company (“Confidential Information”)
(except as may be required by law but only after prior notice to Employer (to
the extent not prohibited by law) or in the performance of your duties hereunder
consistent with the Company’s policies) and you will comply with any and all
confidentiality obligations of the Company to a third party which you know or
should know about, whether under agreement or otherwise. Confidential
Information shall include, without limitation, trade secrets; inventions
(whether or not patentable); technology and business processes; business,
product or marketing plans; sales and other forecasts; financial information;
client lists or other intellectual property; information relating to
compensation and benefits; public information that becomes proprietary as a
result of Employer’s compilation of that information for use in its business;
documents (including any electronic record, videotapes or audiotapes); and oral
communications incorporating Confidential Information. Notwithstanding the
foregoing, Confidential Information shall be deemed not to include information
which (i) is or becomes generally available to the public other than as a result
of a disclosure by you in violation of this Agreement or by any other person who
directly or indirectly receives such information from you or at your direction
in violation of this Agreement, or (ii) is or becomes available to you on a
non-confidential basis from a source which is entitled to disclose it to you.


(d)     Employer Ownership. The results and proceeds of your services to the
Company, whether or not created during the Employment Term, including, without


17





--------------------------------------------------------------------------------





limitation, any works of authorship resulting from your services and any works
in progress resulting from such services, shall be works-made-for-hire and
Employer shall be deemed the sole owner throughout the universe of any and all
rights of every nature in such works, with the right to use, license or dispose
of the works in perpetuity in any manner Employer determines in its sole
discretion without any further payment to you, whether such rights and means of
use are now known or hereafter defined or discovered. If, for any reason, any of
the results and proceeds of your services to the Company are not legally deemed
a work-made-for-hire and/or there are any rights in such results and proceeds
which do not accrue to Employer under this paragraph 8(d), then you hereby
irrevocably assign any and all of your right, title and interest thereto,
including, without limitation, any and all copyrights, patents, trade secrets,
trademarks and/or other rights of every nature in the work, and Employer shall
have the sole right to use, license or dispose of the work in perpetuity
throughout the universe in any manner Employer determines in its sole discretion
without any further payment to you, whether such rights and means of use are now
known or hereafter defined or discovered. Upon request by Employer, whether or
not during the Employment Term, you shall do any and all things (at Employer’s
expense) which Employer may reasonably deem useful or desirable to establish or
document Employer’s rights in the results and proceeds of your services to the
Company, including, without limitation, the execution of appropriate copyright,
trademark and/or patent applications, assignments or similar documents. You
hereby irrevocably designate the Senior Executive Vice President and Chief Legal
Officer, Secretary or any Assistant Secretary of Employer as your
attorney-in-fact with the power to take such action and execute such documents
on your behalf. To the extent you have any rights in such results and proceeds
that cannot be assigned as described above, you unconditionally and irrevocably
waive the enforcement of such rights. This paragraph 8(d) is subject to, and
does not limit, restrict, or constitute any waiver by Employer of any rights of
ownership to which Employer may be entitled by operation of law by virtue of
Employer or any of its affiliates or predecessors being your employer.


(e)    Litigation. You agree that during the Employment Term and for a one-year
period thereafter and, if longer, during the pendency of any litigation or other
proceeding, (i) you shall not communicate with anyone (other than your attorneys
and tax advisors and except to the extent required by law or necessary in the
performance of your duties hereunder) with respect to the facts or subject
matter of any pending or potential litigation, or regulatory or administrative
proceeding involving Employer or any of its affiliates or predecessors, other
than any litigation or other proceeding in which you are a party-in-opposition,
without giving prior notice to Employer or Employer’s counsel, and (ii) in the
event that any other party attempts to obtain information or documents from you
with respect to matters possibly related to such litigation or other proceeding,
you shall promptly so notify Employer’s counsel unless you are prohibited from
doing so under applicable law. You agree to cooperate, in a reasonable and
appropriate manner, with Employer and its attorneys, both during and after the
termination of your employment or services, in connection with any litigation or
other proceeding arising out of or relating to matters in which you were
involved prior to the termination of your employment or services to the extent
Employer pays all reasonable expenses you incur in connection with such
cooperation (including, without limitation, the fees and expenses of


18





--------------------------------------------------------------------------------





your counsel) and to the extent such cooperation does not unreasonably interfere
with your personal or professional schedule.


(f)     No Right to Write Books, Articles, Etc. During the Employment Term and
for two (2) years thereafter but not beyond the end of the Original Employment
Term, except in the course of the performance of your duties and
responsibilities or otherwise as authorized by the Board, you shall not prepare
(other than personal notes and/or a diary) or assist any person or entity in the
preparation of any books, articles, radio broadcasts, electronic communications,
television or motion picture productions or other creations, concerning Employer
or any of its affiliates or predecessors or any of their officers, directors,
agents, employees, suppliers or customers.


(g)     Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for you and utilized by you in the course of
your employment with Employer shall remain the exclusive property of Employer
and shall remain in Employer’s exclusive possession at the conclusion of your
Employment Term. In the event of the termination of your employment or services
for any reason, Employer reserves the right, to the extent permitted by law and
in addition to any other remedy Employer may have, to deduct from any monies
otherwise payable to you the following: (i) all undisputed amounts you may owe,
pursuant to a legally enforceable agreement, to Employer or any of its
affiliates or predecessors at the time of or subsequent to the termination of
your employment or services with Employer (including amounts described in
paragraph 4(f)); and (ii) the value of Employer property which you are required
to return and which you retain in your possession after the termination of your
employment or services with Employer following Employer’s written request for
same and your failure to return same. In the event that the law of any state or
other jurisdiction requires the consent of any employee for such deductions,
this Agreement shall serve as such consent. Notwithstanding anything in this
paragraph 8(g) to the contrary, Employer will not exercise such right to deduct
from any monies otherwise payable to you to the extent such offset would result
in a violation of Section 409A.


(h)     Non-Disparagement. You and, to the extent set forth in the next
sentence, Employer agree that each party shall not, during the Employment Term
and for one (1) year thereafter, criticize, ridicule or make any statement which
disparages or is derogatory of the other party in any non-public communication
with any customer, client or member of the investment community or media or in
any public communication. Employer’s obligations under the preceding sentence
shall be limited to communications by its senior corporate executives having the
rank of Senior Vice President or above (“Specified Executives”), and it is
agreed and understood that any such communication by any Specified Executive (or
by any executive at the behest of a Specified Executive) shall be deemed to be a
breach of this paragraph 8(h) by Employer. Notwithstanding the foregoing,
neither you nor Employer shall be prohibited from making statements in response
to statements by the other party (or in your case, with respect to any Specified
Executives) that criticize or ridicule or are disparaging or derogatory,
provided that the responsive statements do not criticize or ridicule and are not
disparaging or derogatory.


19





--------------------------------------------------------------------------------





(i)     Injunctive Relief, Etc. Employer has entered into this Agreement in
order to obtain the benefit of your unique skills, talent and experience. You
acknowledge and agree that any violation of paragraphs 8(a) through 8(h) will
result in irreparable damage to Employer, and, accordingly, Employer may obtain
injunctive and other equitable relief for any breach or threatened breach of
such paragraphs, in addition to any other remedies available to Employer. You
and Employer agree that the restrictions and remedies contained in paragraphs
8(a) through 8(h) are reasonable and that it is your intention and the intention
of Employer that such restrictions and remedies shall be enforceable to the
fullest extent permissible by law. If it is found by a court of competent
jurisdiction that any such restriction or remedy is unenforceable but would be
enforceable if some part thereof were deleted or the period or area of
application reduced, then such restriction or remedy shall apply with such
modification as shall be necessary to make it enforceable.


(j)     Survival. Your obligations under paragraphs 8(a) through 8(h) and
Employer’s obligations under paragraph 8(h) shall remain in full force and
effect for the entire period provided therein (and only for such period,
subject, however, to the provisions of paragraph 12(j)), notwithstanding the
termination of your employment pursuant to paragraph 10 hereof or otherwise, or
the expiration of the Original Employment Term.


(k)    Notwithstanding anything herein to the contrary, your obligation to
protect confidential and proprietary information and not to disparage Employer
shall not prohibit you from disclosing matters that are protected under any
applicable whistleblower laws, including reporting possible violations of laws
or regulations, or responding to inquiries from, or testifying before, any
governmental agency or self-regulating authority, all without notice to or
consent from Employer. Additionally, you hereby are notified that the immunity
provisions in Section 1833 of title 18 of the United States Code provide that an
individual cannot be held criminally or civilly liable under any federal or
state trade secret law for any disclosure of a trade secret that is made (i) in
confidence to federal, state or local government officials, either directly or
indirectly, or to an attorney, and is solely for the purpose of reporting or
investigating a suspected violation of the law, (ii) under seal in a complaint
or other document filed in a lawsuit or other proceeding, or (iii) to your
attorney in connection with a lawsuit for retaliation for reporting a suspected
violation of law (and the trade secret may be used in the court proceedings for
such lawsuit) as long as any document containing the trade secret is filed under
seal and the trade secret is not disclosed except pursuant to court order.


9.     Incapacity. In the event that you have become totally medically disabled
and you will not be able to substantially perform your duties for at least six
(6) consecutive months or a total of 180 days during any 270 day period, the
Board, at any time after such disability has continued for 60 consecutive days,
may determine, provided such determination is made while the disability is still
in effect, that Employer requires such duties and responsibilities be performed
by another executive. In the event that you become “disabled” within the meaning
of such term under Employer’s Short-Term Disability (STD) and its Long-Term
Disability (LTD) program, you will first receive benefits under the STD program
for the first 26 weeks of absence in accordance with


20





--------------------------------------------------------------------------------





such program, which will be equal to your Salary, and the amount of such
benefits will offset any Salary that otherwise would be paid to you pursuant to
this Agreement. Thereafter, you will be eligible to receive benefits under the
LTD program in accordance with its terms. For purposes of this Agreement, you
will be considered to have experienced a termination of employment with Employer
as of the date you first become eligible to receive benefits under the LTD
program, or, if you do not become eligible to receive benefits under the LTD
program, on the date following the sixth consecutive month in which you have not
been able to substantially perform your duties hereunder (“Disability
Termination Date”), and until that time you shall be treated for all purposes of
this Agreement as an active employee of Employer. Upon your Disability
Termination Date, your benefits will be the following in accordance with the
payment provisions set forth in paragraph 10(d)(iii) and subject to the
provisions of paragraph 10(d)(v):


(i)
Employer will pay your Accrued Compensation and Benefits (as defined below in
paragraph 10(d)(ii));



(ii)
Employer will pay you a prorated Bonus for the year of your termination of
employment based on your Target Bonus and the number of calendar days of such
year elapsed through the date of your termination of employment;



(iii)
all of your outstanding unvested Employer stock options will vest, and all such
options and all of your outstanding options that have previously vested will
remain exercisable for the greater of three years and the period provided for
under the terms of the applicable award agreement, but in no event beyond their
normal expiration date;



(iv)
all of your unvested and outstanding restricted stock and/or restricted stock
units and any other type of equity awards that are then unvested and
outstanding, in each case, as of the Disability Termination Date shall vest and,
subject to any prior deferral election, be settled within ten (10) business days
after your Disability Termination Date; provided, that to the extent any such
unvested and outstanding equity awards remain subject to performance-based
vesting conditions on your Disability Termination Date, such equity awards shall
immediately vest (with an assumption that the performance goal(s) were achieved
at target level, if and to the extent applicable) and, subject to any prior
deferral election, be settled within ten (10) business days thereafter;



(v)
You will receive (x) grants of shares of Class B Common Stock earned as the
Performance Awards (if any) pursuant to (and at the time provided in) Schedules
A, B and C, and (y) payment of the Cash Performance Award (if any) pursuant to
(and at the time



21





--------------------------------------------------------------------------------





provided in) Schedule D, in each case subject to paragraph 10(d)(v); and


(vi)
Employer will continue to provide you with life insurance coverage as set forth
in paragraph 5(b), at the same level of coverage that was in effect immediately
prior to the Disability Termination Date and on terms and conditions under which
the life insurance is provided that are no less favorable to you than those in
effect immediately prior to the Disability Termination Date, until the end of
the Original Employment Term or, if earlier, the date on which you become
eligible for at least as much insurance coverage as the coverage that was in
effect at the time of your termination, from a third party employer at such
employer’s expense; provided, however, that Employer may decrease the amount of
premiums it pays towards life insurance coverage it provides you so long as the
amount of such coverage that it continues to provide, combined with the amount
of such coverage provided to you from a third party employer at such employer’s
expense, aggregates at least the amount of coverage that was in effect for you
on the Disability Termination Date as a result of Employer’s obligations as set
forth in paragraph 5(b).



10.     Termination. For purposes of paragraphs 3(a), 9, 10 and 12, no payment
that would otherwise be made and no benefit that would otherwise be provided
upon a termination of employment will be made or provided unless and until such
termination of employment is also a Separation from Service. A “Separation from
Service” shall be deemed to have occurred on the date on which the level of bona
fide services reasonably anticipated to be performed by you is 45% or less of
the average level of bona fide services performed by you during the immediately
preceding 36-month period.


(a)     Termination for Cause. Employer may, at its option, terminate your
employment for Cause (as defined below). For purposes of this Agreement,
termination of your employment for “Cause” shall mean termination of your
employment due to any of the following:


(i)
your engaging or participating in intentional acts of material fraud against the
Company;



(ii)
your willful misfeasance having a material adverse effect on the Company (except
in the event of your incapacity as set forth in paragraph 9);



(iii)
your conviction of a felony;



(iv)
your willful unauthorized disclosure of trade secret or other confidential
material information of the Company having a material adverse effect on the
Company;



22





--------------------------------------------------------------------------------







(v)
your terminating your employment without Good Reason (as defined below) other
than for death or incapacity pursuant to paragraph 9 (it being understood that
your terminating your employment during the Original Employment Term without
Good Reason prior to the end of the Original Employment Term shall constitute
Cause);



(vi)
your willful and material violation of any policy of the Company that is
generally applicable to all employees or all officers of the Company (including,
but not limited to, policies concerning insider trading or sexual harassment,
Supplemental Code of Ethics for Senior Financial Officers, and Employer’s
Business Conduct Statement), provided that such violation has a material adverse
effect on the Company;



(vii)
your willful failure to cooperate fully with a bona fide Company internal
investigation or an investigation of the Company by regulatory or law
enforcement authorities whether or not related to your employment with the
Company (an “Investigation”), after being instructed by the Board to cooperate
or your willful destruction of or knowing and intentional failure to preserve
documents or other material known by you to be relevant to any Investigation; or



(viii)
your willful and material breach of any of your material obligations hereunder.



For purposes of the foregoing definition, an act or omission shall be considered
“willful” if done, or omitted to be done, by you with knowledge and intent.
Anything herein to the contrary notwithstanding, the Board will give you written
notice, not more than thirty (30) calendar days after the occurrence of the
event constituting Cause comes to the attention of another “executive officer”
of Employer (as defined by the rules and regulations of the Securities Exchange
Commission for purposes of the Exchange Act), prior to terminating this
Agreement for the cause set forth in clauses (i), (ii), (iv), (vi), (vii) and
(viii) above. Such notice shall set forth the nature of any alleged misfeasance
in reasonable detail and the conduct required to cure such misfeasance. Except
for a breach which cannot by its nature be cured, you shall have thirty (30)
calendar days from your receipt of such notice within which to cure and within
which period Employer cannot terminate this Agreement for the stated reasons,
and, if so cured, after which period Employer cannot terminate your employment
under this Agreement for the stated reasons. For purposes of this Agreement, no
such purported termination of your employment for Cause set forth in clauses
(i), (ii), (iv), (vi), (vii) and (viii) above shall be effective without such
notice.


(b)     Good Reason Termination. You may terminate your employment hereunder for
“Good Reason” at any time during the Original Employment Term upon


23





--------------------------------------------------------------------------------





written notice to Employer not more than thirty (30) calendar days after you
become aware of the occurrence of the event constituting Good Reason; provided,
however, that in the case of an event described in clause (viii) below, such
written notice shall be provided not earlier than ninety (90) days following the
occurrence of such event. Such notice shall state an effective date no earlier
than thirty (30) calendar days after the date it is given. Employer shall have
thirty (30) calendar days from the giving of such notice within which to cure
and within which period you cannot terminate your employment under this
Agreement for the stated reasons and, if so cured, after which you cannot
terminate your employment under this Agreement for the stated reasons; provided,
however, that this sentence shall not apply with respect to events which by
their nature cannot be cured (it being understood that the occurrence of an
event described in paragraph 10(b)(i), 10(b)(ii), 10(b)(iv)(D), 10(b)(viii) or
10(b)(x) shall be considered an event of the type which by its nature cannot be
cured). “Good Reason” shall mean, without your prior written consent, other than
in connection with the termination of your employment for Cause (as defined
above) or incapacity (as set forth in paragraph 9) or as a result of your death:


(i)
your removal from or any failure to re-elect you as Chairman of the Board,
President and Chief Executive Officer or any higher office or title attained of
Employer;



(ii)
your removal from or failure to be elected or reelected to the Board at any
annual meeting of shareholders of the Company at which your term as director is
scheduled to expire;



(iii)
the assignment to you by Employer of duties inconsistent with the usual and
customary duties associated with a chairman of the board, president and chief
executive officer of a Publicly Traded Company comparable to Employer;



(iv)
the diminution or withdrawal of a meaningful portion of your positions, titles,
offices, reporting relationships, authorities, duties or responsibilities as set
forth in paragraph 2, which, for avoidance of doubt, shall specifically include:
(A) any arrangement involving the sharing of your positions, titles, offices,
reporting relationships, authorities, duties or responsibilities; (B) any
removal of positions, titles, offices, reporting relationships, authorities,
duties or responsibilities which are customarily given to the chairman of the
board, president and chief executive officer of a Publicly Traded Company
comparable to Employer; (C) Employer becoming a publicly traded subsidiary of a
Publicly Traded Company, unless you are made Chairman of the Board of Directors,
President and Chief Executive Officer and senior-most executive officer of the
ultimate publicly traded parent company; or (D) Employer ceasing to be a
Publicly Traded Company by reason of the consummation of a Going Private
Transaction, unless such cessation occurs



24





--------------------------------------------------------------------------------





pursuant to or as a result of a transaction or transactions that you have
recommended or approved;


(v)
(A) a reduction in your Salary, Target Bonus or your other compensation levels,
in each case as the same may be increased from time to time during the
Employment Term; (B) the Compensation Committee’s establishing Company-Wide
Performance Goal(s) that fail to satisfy the Incentive Goal Parameters (as
defined in paragraph 3(b)(ii)); (C) the Compensation Committee’s establishing
PRSU Performance Goal(s) that fail to satisfy the PRSU Goal Parameters (as
defined in paragraph 4(b)(iii)(c)); or (D) payment of a Bonus that is less than
the Company-Wide Performance Bonus determined in accordance with the formula set
forth in paragraph 3(b)(iii) above;



(vi)
Employer’s requiring you to be based anywhere other than the New York or Los
Angeles metropolitan area, except for required travel on the Company’s business;



(vii)
the appointment of a non-Executive Chairman; provided, that Employer’s sole and
exclusive cure shall be the removal of the non-Executive Chairman within the
prescribed 30-day cure period;



(viii)
the date on which a majority of the directors of the Board ceases to consist of
(A) those individuals who (i) were nominated for election to the Board at
Employer’s 2017 Annual Meeting as of April 7, 2017 and (ii) constitute the
independent directors of the Board immediately following the conclusion of
Employer’s 2017 Annual Meeting (the “Original Independent Directors”); and (B)
any successor to an Original Independent Director (or a Qualified Replacement
Director (as defined below)) who is elected or appointed to the Board, either
pursuant to a unanimous vote of the remaining Original Independent Directors or
by action of the shareholders of the Employer pursuant to a unanimous
recommendation by the remaining Original Independent Directors, as a result of
the death or voluntary retirement or resignation of such Original Independent
Director (or such Qualified Replacement Director), including a voluntary
determination by such Original Independent Director (or such Qualified
Replacement Director) not to stand for re-election to the Board (a “Qualified
Replacement Director”); provided, that on and after July 1, 2019, the vote or
recommendation, as applicable, of at least seventy-five percent (75%) of the
remaining Original Independent Directors shall be required in lieu of the
unanimous vote or unanimous recommendation referenced in clause (B) above;
provided, further, that any other Qualified Replacement Directors will be
considered remaining Original Independent Directors for



25





--------------------------------------------------------------------------------





purposes of determining whether such successor director is a Qualified
Replacement Director;


(ix)
the date on which a majority of the members of the Compensation Committee or a
majority of the members of the Nominating and Governance Committee of the Board
ceases to consist of Original Independent Directors and Qualified Replacement
Directors;



(x)
the date on which any “person” or “group” (within the meaning of Section 13(d)
of the Exchange Act and the rules and regulations promulgated thereunder), other
than Employer’s senior management team as a group, directly or indirectly
acquires or then beneficially owns (within the meaning of Rules 13d-3 and 13d-5
under the Exchange Act) stock representing more than twenty percent (20%) of the
general voting power of Employer at a time when neither (A) the person who was
the ultimate beneficial owner (within the meaning of Rule 13d-3(a)(1) under the
Exchange Act) (the “Ultimate Voting Beneficial Owner”) on January 1, 2011 of a
majority of the general voting power of Employer is the Ultimate Voting
Beneficial Owner of a majority thereof, nor (B) the trust that, on January 1,
2011, was the holder, directly or indirectly, of stock representing a majority
of the general voting power of Employer (or a successor trust with respect to
which the Ultimate Voting Beneficial Owner on January 1, 2011 had, as of the
date such successor trust was established, the sole ability to vote stock
representing, directly or indirectly, a majority of the general voting power of
Employer) holds stock representing a majority of the general voting power of
Employer; provided, however, that you shall provide written notice to the Chair
of the Compensation Committee prior to the date you provide written notice of
termination pursuant to this paragraph 10(b)(x) and offer and be available no
later than ten (10) days after such notice to meet and discuss such acquisition
or then beneficial ownership with the Chair and the Original Independent
Directors and Qualified Replacement Directors and, following such discussions,
you shall only be entitled to terminate your employment for Good Reason under
this paragraph 10(b)(x) if you conclude and a majority of the Original
Independent Directors and Qualified Replacement Directors concur in writing that
the occurrence of such acquisition or then beneficial ownership has adversely
affected your ability to perform your Chairman of the Board, President and Chief
Executive Officer duties effectively such that your ability to contribute to the
further creation of shareholder value is inhibited;



(xi)
the date on which a person is appointed or elected to, or nominated for
appointment or election to, the Board who is: (A) a then current



26





--------------------------------------------------------------------------------





or former Chief Executive Officer of a competitor media company (or other
officer of a competitor media company with a title that is substantially
equivalent to or higher ranking than Chief Executive Officer), other than any
person who is serving on the Board on the Start Date; or (B) a trustee of a
trust that, on such date, directly or indirectly, holds stock representing more
than fifty percent (50%) of the general voting power of Employer if such
trustee’s service on the Board would cause the number of trustees of the trust
serving on the Board to exceed the number of individuals who (x) were trustees
of the trust that, on January 1, 2011, held, directly or indirectly, stock
representing a majority of the general voting power of Employer and (y) served
on the Board as of the Start Date; or


(xii)
any other material breach by Employer of its material obligations hereunder,
including, but not limited to, a breach of paragraph 2 (it being understood that
a breach by Employer of any of its obligations contained in paragraph 2 shall
constitute a material breach of a material obligation).



In the event that you make a determination to name a separate “President” and to
relinquish the “President” title while continuing as Chairman of the Board and
Chief Executive Officer, you hereby acknowledge that so long as the President is
an individual that you have recommended consistent with your powers, duties and
authorities set forth in paragraph 2, such appointment shall not constitute a
breach of this Agreement or otherwise give you the right to terminate your
employment for Good Reason pursuant to this paragraph 10(b). Employer hereby
acknowledges that such an appointment shall not in any way affect any other
provision of this Agreement, including specifically the type and amount of
compensation that you earn under this Agreement, except that references to your
former title shall be adjusted accordingly.


(c)     Termination without Cause. Employer may terminate your employment
without Cause at any time during the Original Employment Term by written notice
to you.


(d)     Termination Payments, Etc.


(i)
Termination for Cause. In the event that Employer terminates your employment for
Cause, Employer shall promptly pay and provide you with Limited Accrued
Compensation and Benefits. For purposes of this Agreement, “Limited Accrued
Compensation and Benefits” shall consist of: (w) reimbursement of any unpaid
business expenses to which you are entitled to reimbursement pursuant to
paragraph 6(a) that were incurred prior to the effective date of your
termination (the “Termination Date”); (x) your Salary through the Termination
Date (as such date is determined in accordance with paragraph 10(a) or 10(b), as
applicable); (y) any



27





--------------------------------------------------------------------------------





Bonus with respect to any completed calendar year that is determined by the
Compensation Committee for you for each calendar year in which you were employed
but has not yet been paid; and (z) all other vested compensation and benefits to
which you are entitled as of the Termination Date under the terms and conditions
applicable to such compensation and benefits, including vested stock options,
restricted shares, restricted stock units, the Deferred Salary (if any, as
defined in paragraph 3(a) of your employment agreement dated as of October 15,
2007 and as amended thereafter) and Deferred Compensation. The portion of each
of your Limited Accrued Compensation and Benefits scheduled to be paid in cash
upon your termination of employment shall be paid in a lump sum within 30 days
after the Termination Date.


(ii)
Termination without Cause or Resignation with Good Reason. In the event that
Employer terminates your employment without Cause, or if you resign your
employment for Good Reason, you shall be entitled to receive the following:



(a)
Employer will pay and provide your Limited Accrued Compensation and Benefits,
plus any unpaid amounts to which you are entitled to reimbursement pursuant to
paragraph 6(b) that were incurred prior to your Termination Date (together, the
“Accrued Compensation and Benefits”);



(b)
Employer will pay you a Bonus for the calendar year in which you terminate
employment, such Bonus to be determined based on actual performance pursuant to
the performance goal(s) described in paragraph 3(b)(i) hereof, and then prorated
based on the number of calendar days of such year elapsed through the date of
your termination of employment (the “Pro-Rata Bonus”);



(c)
Employer will pay you a cash severance amount (the “Severance Payment”) equal to
three (3) times the sum of: (i) your Salary in effect at the time of termination
(or, if your Salary has been reduced in violation of this Agreement, your
highest Salary during the Employment Term); and (ii) the average of the annual
Bonuses payable to you (whether or not actually paid) with respect to the last
three completed calendar years prior to the Termination Date; provided, that for
purposes of determining the average annual Bonus under clause (ii), the term
“Bonus” shall mean for each applicable calendar year the total amount designated
by the Compensation Committee as



28





--------------------------------------------------------------------------------





your Bonus for such calendar year, whether paid in cash, stock, stock options or
stock awards or a combination thereof, and including any portion awarded as a
Creative Bonus;


(d)
All of your outstanding unvested Employer stock options will vest, and all such
options and all of your outstanding Employer stock options that have previously
vested will remain exercisable for the greater of the period provided in
accordance with the provisions of grant, or for three (3) years from the end of
Employment Term, but not beyond their normal expiration date;



(e)
All of your unvested and outstanding restricted stock and/or restricted stock
units and any other type of equity awards that are then unvested and
outstanding, in each case, as of the date on which the Employment Term ends
shall vest and, subject to any prior deferral election, be settled within ten
(10) business days after your Termination Date; provided, however, that in the
event and limited to the extent that compliance with the performance-based
compensation exception is required in order to ensure the deductibility of any
such award under Section 162(m) of the Code, such award shall vest if and to the
extent the Compensation Committee certifies that a level of the performance
goal(s) relating to such award has been met for the calendar year of
termination, and, to the extent applicable, shall, subject to any prior deferral
election, be settled within ten (10) business days thereafter, but in no event
later than March 15th of the calendar year after the calendar year in which the
award was granted; provided, further, that in the event and to the extent that
compliance with the performance-based compensation exception under Section
162(m) of the Code is not required in order to ensure the deductibility of any
such equity awards, such equity awards shall immediately vest (with an
assumption that the performance goal(s) were achieved at target level, if and to
the extent applicable) and, subject to any prior deferral election, be settled
within ten (10) business days thereafter;



(f)
You shall be provided, without charge to you, in either New York or Los Angeles
at your election, suitable and appropriate office facilities (at a location
within such city to be determined by Employer) and a personal secretary (who may
be your choice of one of your personal secretaries providing services to you
during the Employment Term, to



29





--------------------------------------------------------------------------------





be compensated at the same compensation and benefits cost to Employer in effect
immediately prior to your termination), until the conclusion of the Original
Employment Term, or earlier upon your death, provided that nothing in this
paragraph shall create any rights that are duplicative with any rights set forth
in any other paragraph of this Agreement;


(g)
Employer will continue to provide you with life insurance coverage as set forth
in paragraph 5(b), at the same level of coverage that was in effect immediately
prior to the Termination Date and on terms and conditions under which the life
insurance is provided that are no less favorable to you than those in effect
immediately prior to the Termination Date, until the end of the Original
Employment Term or, if earlier, the date on which you become eligible for at
least as much insurance coverage as the coverage that was in effect at the time
of your termination, from a third party employer at such employer’s expense;
provided, however, that Employer may decrease the amount of premiums it pays
towards life insurance coverage it provides you so long as the amount of such
coverage that it continues to provide, combined with the amount of such coverage
provided to you from a third party employer at such employer’s expense,
aggregates at least the amount of coverage that was in effect for you at the
time of your termination as a result of Employer’s obligations as set forth in
paragraph 5(b);



(h)
You and your eligible dependents shall be entitled to continued participation at
your sole cost, in all medical, dental and hospitalization benefit plans or
programs (the “Health and Welfare Benefits”) in which you and/or they were
participating on the date of the termination of your employment until the
earlier of (i) 36 months following termination of your employment and (ii) the
date, or dates, you receive equivalent coverage and benefits under the plans and
programs of a subsequent employer (the “Continuation Period”); but only to the
extent that you make a payment to Employer in an amount equal to the monthly
premium payments (both the employee and employer portion) required to maintain
such coverage for a similarly situated active employee (and such employee’s
dependents) of Employer on or before the first day of each calendar month
commencing with the first calendar month following the Termination Date and
Employer shall reimburse you (on a tax-grossed up basis) for the amount of



30





--------------------------------------------------------------------------------





such premiums, if any, in excess of any employee contributions necessary to
maintain such coverage for the Continuation Period; provided, however, that, in
the event Employer is unable to provide you with the Health and Welfare Benefits
during the Continuation Period under the terms of the applicable Employer
plan(s), Employer shall obtain comparable coverage for you and your dependents
at no additional cost to you (including on a tax-grossed up basis, if
applicable) during the Continuation Period. The period of continuation coverage
to which you are entitled under Section 4980B(f) of the Code shall run
concurrently with the Continuation Period;


(i)
For purposes of calculating your plan benefit under any SERP, you shall be
credited with additional age and service credit equal to the lesser of (i) three
(3) years or (ii) the period elapsed from the Termination Date to the end of the
Original Employment Term (the “SERP Credit”);



(j)
You will receive a cash payment equal to Fifteen Million Dollars ($15,000,000),
if your Termination Date occurs prior to the 2021 RSU Grant Date; provided, that
if your employment terminates pursuant to paragraph 10(b), the amount set forth
in this clause (j) shall be prorated based on the number of days which has
elapsed during the 12-month period beginning on the RSU Grant Date immediately
preceding your Termination Date (if your Termination Date occurs prior to the
2018 Grant Date, the last Annual RSU Grant Date shall be deemed to be February
23, 2017);



(k)
If, following your termination of employment pursuant to paragraph 10(b) or
10(c), you do not notify Employer within thirty (30) days following your
Termination Date that you wish to provide Producer Services (as defined in and
in accordance with paragraph 12(c)), you will receive a payment equal to Ten
Million Dollars ($10,000,000). Your receipt of such payment constitutes a waiver
of any claims, whether known or unknown, that you may have against Employer
related to a Production Agreement (as defined in paragraph 12(c)); and



(l)
You will receive (x) grants of shares of Class B Common Stock earned as the
Performance Awards (if any) pursuant to (and at the time provided in) Schedules
A, B and C, and (y) payment of the Cash Performance Award (if any) pursuant to
(and at the time provided in) Schedule D, in each case subject to paragraphs
10(d)(iv) and 10(d)(v).



31





--------------------------------------------------------------------------------





 




(iii)
Timing of Payments and Settlement. Subject to paragraphs 10(d)(iv) and (v), (A)
the portion of each of your Accrued Compensation and Benefits scheduled to be
paid in cash upon your termination of employment shall be paid in a lump sum
within 30 days after the Termination Date; (B) payment of the Pro-Rata Bonus
will be made in accordance with paragraph 3(b)(vi) hereof; (C) payment of the
cash amount described in paragraph 10(d)(ii)(j) shall be made in a lump sum
within 30 days after the Termination Date, and payment of the cash amount
described in paragraph 10(d)(ii)(k) (if any) shall be made in a lump sum within
60 days after the Termination Date; (D) all outstanding and unvested stock
options, restricted stock and/or restricted stock units shall be treated as
described in paragraphs 10(d)(ii)(d) and (e); and (E) any incremental plan
benefits resulting from Employer’s application of the SERP Credit will be paid
at the same time and in the same form as your plan benefits are scheduled to be
paid under the terms of the SERP. Payment of the awards described in paragraph
10(d)(ii)(l) shall be made in accordance with the terms of Schedules A, B, C and
D.



Subject to paragraphs 10(d)(iv) and (v), 50% of the Severance Payment shall be
paid in a lump sum within 30 days after the Termination Date, and the remaining
50% of the Severance Payment will be paid in equal installments in accordance
with the Company’s regular payroll practices over a period of 36 months,
beginning with the first payroll period following the Termination Date.


Notwithstanding the foregoing, to the extent that any payments and benefits set
forth in paragraph 10(d)(ii) constitute “deferred compensation” (within the
meaning of Section 409A (or any successor provisions) of the Code and the rules
and regulations promulgated thereunder (“Section 409A”)), then for purposes of
this paragraph 10(d)(iii), the references to “Termination Date” in the preceding
two sentences shall be deemed to refer to the first business day following the
expiration of the 60-day period described in paragraph 10(d)(iv)(b) below.


Anything in this Agreement to the contrary notwithstanding, your entitlement to
any portion of the Severance Payment that has not yet been paid and your right
to receive future payments and benefits (including payments under paragraph 12,
office and secretarial services) will cease if you materially breach any of the
provisions set forth in paragraph 8(a), 8(b), 8(c) (but only with


32





--------------------------------------------------------------------------------





respect to a material breach involving strategic business or financial
information) or 8(h) and after notice by Employer of such breach you fail to
cure such breach within thirty (30) days following your receipt of such notice,
assuming such breach is capable of cure. In the case of your material breach of
any of the other provisions of paragraph 8, then in addition to any other rights
or remedies Employer has under this Agreement or otherwise, nothing in this
Agreement shall prevent Employer from seeking monetary damages and/or equitable
relief in court. You may request from Employer at any time its view on whether a
proposed activity or investment by you will breach the Non-Compete Covenant
described in paragraph 8(a) and/or the Non-Solicit Covenant described in
paragraph 8(b) by giving Employer written notice of the details of such activity
or investment, and Employer will respond to your inquiry within ten (10)
business days of its receipt of such notice. Employer’s view as conveyed to you
that the proposed activity or investment will not breach the applicable
provisions of paragraph 8(a) and/or 8(b) shall be binding on it to the extent
that the activity or investment does not exceed what was described in the
notice. Your giving notice shall not be deemed an admission by you that the
proposed activity or investment would violate the applicable provisions of
paragraph 8(a) and/or 8(b). Employer’s failure to respond with its view within
ten (10) business days of its receipt of notice shall not constitute or be
construed as an acknowledgment by Employer that the proposed activity or
investment will not breach the provisions of paragraph 8(a) and/or 8(b), but
such failure shall create an irrebuttable presumption that any breach arising
from such activity or investment is capable of cure. For the avoidance of doubt,
nothing in this paragraph 10(d)(iii), including the requirement that Employer
give you a notice of a breach of paragraph 8(a) and/or 8(b), shall preclude
Employer from seeking an immediate injunction or other equitable relief for any
breach or threatened breach of provisions of paragraph 8.


(iv)
Full Discharge of Company Obligations; Release.



(a)
The payments and other benefits provided for in paragraph 10(d)(ii) (and, as
applicable, paragraphs 12(h)(iii) and 12(i)(iii)) are in lieu of any severance
or income continuation or protection under any plan Employer or any of its
subsidiaries that may now or hereafter exist. The payments and benefits to be
provided pursuant to paragraph 10(d)(ii) (and, as applicable, paragraphs
12(h)(iii) and 12(i)(iii)) (x) shall constitute liquidated damages, and not a
penalty; (y) shall be considered your exclusive remedy upon termination of your
employment pursuant to



33





--------------------------------------------------------------------------------





paragraph 10(b) or 10(c), termination of the Advisor Period for the reason set
forth in paragraph 12(h)(iii) or termination of the Producer Period for the
reason set forth in paragraph 12(i)(iii), as applicable; and (z) shall be deemed
to satisfy and be in full and final settlement of all obligations of Employer to
you under this Agreement. You acknowledge and agree that such amounts are fair
and reasonable, and your sole and exclusive remedy, in lieu of all other
remedies at law or in equity, with respect to the termination of your employment
hereunder.


(b)
Employer’s obligation to make the Severance Payment and to pay or provide the
other benefits set forth in paragraph 10(d)(ii) other than the Accrued
Compensation and Benefits shall be conditioned on your execution of a release
(the “Release”) (with all periods for revocation set forth therein having
expired) in form and substance substantially identical to that set forth in
Schedule E within 60 days following your termination of employment (the “Release
Condition”). The Release shall not be effective unless and until Employer
executes the Release. For avoidance of doubt, the execution or non-execution by
Employer of the Release shall not affect whether or not the Release Condition
has been satisfied.



(c)
To the extent any payments and benefits set forth in paragraph 10(d)(ii) do not
constitute “deferred compensation”, then if, at the time any such payments or
benefits are scheduled to be paid to you pursuant to paragraph 10(d)(iii), you
have not satisfied the Release Condition, such payments and benefits shall be
held and accumulated without interest, and shall be paid to you on the first
regular payroll date following the effective date of the Release. If the maximum
period in which the Release may be executed (with all periods for revocation set
forth therein having expired) ends in the calendar year following the calendar
year in which you incur a Separation from Service, the Release Condition shall
be deemed not to have been satisfied until the later of (i) the first business
day in the year following the year in which you incur a Separation from Service
or (ii) the date that the Release Condition is satisfied (without regard to this
sentence).



(v)
Section 409A Delay. Notwithstanding any provisions of paragraphs 3(a), 4, 9, 10
and 12 to the contrary, if you are a “specified employee” (within the meaning of
Section 409A) at the time of your Separation from Service, and if any portion of
the



34





--------------------------------------------------------------------------------





payments or benefits to be received by you under paragraphs 3(a), 4, 9, 10 and
12 of this Agreement or under Schedules A, B, C and D upon your Separation from
Service would be considered deferred compensation under Section 409A, then the
following provisions shall apply to each such portion.
 
(a)
Each portion of such payments and benefits that would otherwise be payable
pursuant to paragraphs 3(a), 4, 9, 10 and 12 and Schedules A, B, C and D during
the six-month period immediately following your Separation from Service (the
“Delayed Period”) shall instead be paid or made available on the earlier of (i)
the first business day of the seventh month following the date you incur a
Separation from Service or (ii) your death (the applicable date, the
“Permissible Payment Date”).



(b)
Employer shall reimburse you for the reasonable after-tax cost of any welfare
benefits, contemplated by paragraphs 9, 10 and 12, incurred by you in
independently obtaining (or otherwise paying amounts to Employer to obtain) such
benefits during the Delayed Period, with such reimbursement to be paid to you by
Employer on the Permissible Payment Date.



(c)
With respect to any amount of expenses eligible for reimbursement under
paragraphs 9, 10 and 12, such expenses shall be reimbursed by Employer within 60
calendar days (or, if applicable, on the Permissible Payment Date) following the
date on which Employer receives the applicable invoice from you (and approves
such invoice) but in no event later than December 31st of the calendar year
following the calendar year in which you incur the related expenses, or in the
case of payment contemplated by paragraph 10(v)(e), December 31st of the
calendar year following the calendar year in which the applicable taxes are
remitted.



(d)
Any payments delayed under paragraphs 3(a), 9, 10 and 12 and Schedule D (other
than the delayed settlement of equity-based awards subject to Section 409A, if
any) as a result of the application of Section 409A shall accrue interest at
Employer’s highest borrowing rate in effect on the Separation from Service and
such interest shall be paid at the same time as the underlying delayed payment.



(e)
Excise Taxes. Notwithstanding anything herein to the contrary, in the event that
it is determined by Employer, or



35





--------------------------------------------------------------------------------





by the Internal Revenue Service (the “IRS”) pursuant to an IRS audit (an
“Audit”) of your federal income tax return(s), that any payment or benefit
provided to you hereunder or otherwise, would be subject to the excise tax
imposed by Section 4999 of the Code, or any interest or penalties with respect
to such excise tax (such excise tax, together with any interest or penalties
thereon, is herein referred to as the “Excise Tax”), then Employer shall pay
(either directly to the IRS as tax withholdings or to you as a reimbursement of
any amount of taxes, interest and penalties paid by you to the IRS) both the
Excise Tax and an additional cash payment (a “Tax Neutralization Payment”) in an
amount that will place you in the same after-tax economic position that you
would have enjoyed if the payment or benefit had not been subject to the Excise
Tax. Employer will consult with its outside tax counsel at its expense, to the
extent it reasonably deems appropriate, in making determinations pursuant to the
preceding sentence. The amount of the Tax Neutralization Payment shall be
calculated by Employer’s regular independent auditors based on the amount of the
Excise Tax paid by Employer as determined by Employer or the IRS. If the amount
of the Excise Tax determined by the IRS is greater than an amount previously
determined by Employer, Employer’s auditors shall recalculate the amount of the
Tax Neutralization Payment. Employer’s auditors shall provide you with detailed
support for its calculations. Employer shall be responsible for the fees and
expenses incurred by its auditors in making these calculations. You shall
promptly notify Employer of any IRS assertion during an Audit that an Excise Tax
is due with respect to any payment or benefit, but you shall be under no
obligation to defend against such claim by the IRS unless Employer requests, in
writing, that you undertake the defense of such IRS claim on behalf of Employer
and at Employer’s sole expense. In such event, Employer may elect to control the
conduct to a final determination through counsel of its own choosing and at its
sole expense, of any audit, administrative or judicial proceeding involving an
asserted liability relating to the Excise Tax, and you shall not settle,
compromise or concede such asserted Excise Tax and shall cooperate with Employer
in each phase of any contest.


(f)
Each payment under this Agreement shall be considered a “separate payment” and
not of a series of payments for purposes of Section 409A.



36





--------------------------------------------------------------------------------





(vi)
Reimbursement; In-Kind Benefits. In no event shall the reimbursements or in-kind
benefits to be provided by Employer under this Agreement in one taxable year
affect the amount of reimbursements or in-kind benefits to be provided in any
other taxable year, nor shall your right to reimbursement or in-kind benefits be
subject to liquidation or exchange for another benefit. In addition, in no event
shall any such reimbursements be paid later than the last day of the calendar
year following the calendar year in which the related expense was incurred.



(e)     Election to Accelerate Advisory Role. Notwithstanding any provision of
this Agreement to the contrary, you may elect to shorten the maximum Employment
Term by two years (i.e., to June 30, 2019) by providing an irrevocable written
notice of such election (including via email) to each of the Chair of the
Compensation Committee and the Senior Executive Vice President, Chief
Administrative Officer and Chief Human Resources Officer of Employer on or
before December 31, 2018. Such irrevocable election shall have the following
consequences:


(i)
the Original Employment Term (defined in paragraph 1 of this Agreement) shall be
deemed to expire on June 30, 2019;



(ii)
you shall not be entitled to any Bonus for any portion of the 2020 or 2021
calendar years, and references to the partial calendar year 2021 in paragraphs
3(b)(ii), 3(b)(v) and 3(b)(vi) shall instead be applicable and refer to the
partial calendar year 2019;



(iii)
you shall not be eligible to receive any Discretionary Option Grants or Annual
RSUs in 2020 or 2021;



(iv)
the 2017 Performance Share Award (as described in paragraph 4(c)(iii) and
Schedule C) and the Cash Performance Award (as described in paragraph 4(d) and
Schedule D) shall be forfeited;



(v)
any outstanding “CEO Grants” (as defined in paragraph 12(e)(ii) of this
Agreement) shall be (A) forfeited in the event of your termination under
circumstances described in paragraph 12(h)(i) or 12(i)(i), or (B) accelerated in
the event of your termination under circumstances described in paragraph
12(h)(ii), 12(h)(iii), 12(i)(ii) or 12(i)(iii); and



(vi)
the grant value of the “Additional RSUs” (as described in paragraph 12(g) below)
shall be reduced to Ten Million Five Hundred Thousand Dollars ($10,500,000).



Notwithstanding the foregoing, if your employment is terminated by Employer
under circumstances described in paragraph 10(b) or 10(c) on or before June 30,
2019, any election you may have made pursuant to and in accordance with this


37





--------------------------------------------------------------------------------





paragraph 10(e) of this Agreement shall have no force or effect, except that the
consequences described in clauses (ii) through (vi) above shall be applicable.


11.     Death. If you die during the Employment Term, your beneficiary or estate
shall be entitled to receive the following:


(i)
Employer will pay your Accrued Compensation and Benefits through the date of
your death;



(ii)
Employer will pay a prorated Bonus for the year of your death based on your
Target Bonus and the number of calendar days elapsed during the year through the
date of your death (the date of such payment for purposes of Section 409A shall
be the date of your death, and such payment shall be made not later than
February 28th of the calendar year following the calendar year in which your
death occurs);



(iii)
all of your outstanding unvested Employer stock options will vest;



(iv)
all such options and all of your outstanding options that have previously vested
will remain exercisable for the period provided for under the terms of the
applicable award agreement;



(v)
all of your unvested and outstanding restricted stock and/or restricted stock
units and any other type of equity awards will vest and, subject to any prior
deferral election, be settled within ten (10) business days after the date of
your death; provided, that to the extent any such unvested and outstanding
equity awards remain subject to performance-based vesting conditions on the date
of your death, such equity awards shall immediately vest (with an assumption
that the performance goal(s) were achieved at target level, if and to the extent
applicable) and, subject to any prior deferral election, be settled within ten
(10) business days thereafter; and



(vi)
You will receive (x) grants of shares of Class B Common Stock earned as the
Performance Awards (if any) pursuant to (and at the time provided in) Schedules
A, B and C, and (y) payment of the Cash Performance Award (if any) pursuant to
(and at the time provided in) Schedule D.



12.     Senior Advisor or Producer.


(a)     Continuation as Advisor; Term. Upon the earlier of (i) the end of the
Employment Term as a result of the termination of your employment pursuant to
paragraph 10(b) or 10(c), or (ii) the expiration of the Original Employment Term
(provided you remained employed and are being paid on Employer’s payroll through
the


38





--------------------------------------------------------------------------------





end of the Original Employment Term and there has not occurred a renewal of the
Employment Term), unless you elect otherwise by providing written notice to
Employer, your employment shall continue in a different capacity as a Senior
Advisor (an “Advisor”) to the Company for a period of five years (the “Advisor
Period”), subject to earlier termination of the Advisor Period in accordance
with this paragraph 12. The Advisor Period may be terminated by (i) you at any
time upon fourteen (14) days’ prior written notice to Employer, (ii) Employer
for Cause, as determined in accordance with paragraph 10(a), but without regard
to clause (v) of such definition, or (iii) by Employer for any other reason. The
termination of the Advisor Period pursuant to clauses (i) or (ii) in the
preceding sentence is hereinafter referred to as a “Non-Qualifying Termination.”
The date on which the Advisor Period commences is hereinafter referred to as the
“Commencement Date.” The period beginning on the Commencement Date and ending
immediately prior to the fifth anniversary of the Commencement Date, regardless
of any earlier termination of the Advisor Period, shall hereinafter be referred
to as the “Original Advisor Period.”


(b)     Advisory Services to be Provided During Advisor Period. During the
Advisor Period, you shall provide such advisory services concerning the
business, affairs and management of Employer and its subsidiaries as may be
reasonably requested by the Chairman or the Chief Executive Officer of Employer
(the “Advisory Services”), but you shall not be required to devote more than
five (5) days (up to eight (8) hours per day) each month to such services which
shall be performed at a time and place mutually convenient to you and Employer.
You may accept other employment during the Advisor Period with any charitable,
educational, religious or entertainment industry trade, public interest or
public service organization and you may provide services to third parties
(including serving as a member of the board of directors of any such party and
any entity on which you have already been elected to serve during the Employment
Term), provided that such services or the entity to whom you are providing such
services is not in competition with Employer or any of its subsidiaries
(“Permitted Services”). Any compensation or fees earned by you from Permitted
Services shall not reduce the compensation payable by Employer under paragraphs
10(d) or 12.


(c)     Producer Services to be Performed. During the Advisor Period, you shall
not be required to provide any services as a Producer (“Producer Services”)
unless and until you notify Employer in writing and within thirty (30) days
following either the expiration of the Original Employment Term or your
Termination Date pursuant to paragraph 10(b) or 10(c), as applicable, that you
desire to provide services as a Producer (the “Producer Notice”). Employer shall
notify you in writing at least two weeks prior to the expiration of such 30-day
notice period if it has not received the Producer Notice (the “Employer
Notice”).


If Employer timely provides you the Employer Notice, but you do not provide the
Producer Notice to Employer within the prescribed 30-day period, Employer shall
have no further obligation to you related to negotiation of a Production
Agreement or your provision of Producer Services, subject to the last sentence
of paragraph 12(h), if applicable; provided, that if your employment was
terminated pursuant to paragraph 10(b) or 10(c) prior to the end of the Original
Employment Term


39





--------------------------------------------------------------------------------





and you do not provide such Producer Notice, then pursuant to paragraph
10(d)(ii)(k) Employer will pay you Ten Million Dollars ($10,000,000) in
accordance with the schedule set forth in paragraphs 10(d)(ii)(k) and
10(d)(iii).


If you provide the Producer Notice while you are an Advisor and within the
prescribed 30-day period, the material terms set forth in the letter agreement
between you and Employer dated December 11, 2014, as modified by paragraph 12(l)
of this Agreement (as modified, the “Supplemental Agreement”), shall, effective
as of the Commencement Date, constitute a binding production agreement. You and
Employer (or an appropriate subsidiary of Employer) shall thereafter endeavor to
enter into a binding long-form production agreement within sixty (60) days
following the Commencement Date. The long-form production agreement (i) shall be
negotiated in good faith; (ii) shall amend or supersede the Supplemental
Agreement and have a term which commences effective as of the Commencement Date;
(iii) shall recognize your experience in the industry, your skills and
understanding of the Company; and (iv) shall contain substantive provisions
relating to television and film production similar to comparable agreements
entered into by the Company with a producer during the 36-month period preceding
the Commencement Date, including the terms of the Supplemental Agreement. The
Supplemental Agreement or, if you and Employer are able to reach agreement on a
long-form production agreement, such long-form production agreement shall
hereinafter be referred to as the “Production Agreement.” The term of any such
Production Agreement, subject to earlier termination as may be set forth in the
Production Agreement, shall be referred to herein as the “Producer Period,” and
the term of any such Production Agreement, assuming no earlier termination of
the term of such agreement, shall hereinafter be referred to as the “Original
Producer Period.”


If you and Employer are not parties to a Production Agreement, you acknowledge
and agree that, during the period in which you serve in the capacity as an
Advisor to the Company and for a one-year period thereafter, but in no event
beyond the Original Advisor Period, you shall be required to submit to Employer
(or an appropriate subsidiary of Employer), on an exclusive First Look (as
defined herein) basis, all Projects (as defined herein) for Employer’s
consideration for potential acquisition, development, production and/or
distribution by Employer. If you and Employer are parties to a Production
Agreement, you acknowledge and agree that, during the period in which you serve
in the capacity as a Producer to the Company and for a one-year period
thereafter, but in no event beyond the Original Producer Period, you shall be
required to submit to Employer (or an appropriate subsidiary of Employer), on an
exclusive First Look basis, all Projects for Employer’s consideration for
potential acquisition, development, production and/or distribution by Employer;
provided, however, that if your Production Agreement includes a First Look (or
similar) provision(s) containing terms different than those set forth in the
following paragraph, the terms of such provision(s) shall apply with respect to
any Project(s) specifically contemplated therein. As used herein, “First Look”
means that a Project shall be submitted in writing solely and exclusively to an
individual specifically designated by Employer for such purpose (your “Project
Contact”) before it is submitted by you or on your behalf to any other person or
entity; and “Project” means any idea, concept, story or other literary work
intended by you or on your behalf for initial exploitation via any means of
audio-visual


40





--------------------------------------------------------------------------------





exhibition, including, without limitation, television, motion-picture or
theatrical exhibition.


Employer shall notify you of the name and contact information of your Project
Contact as promptly as practicable following the Commencement Date, provided,
however, that Employer shall have the right to change your Project Contact from
time to time with reasonable prior written notice to you. Employer shall have
thirty (30) days following your submission of a Project in which to notify you
of its acceptance or rejection of the Project (reducible to fifteen (15) days if
you notify Employer at the time of submission that such Project is a “hot
property”). In the event Employer rejects the Project (or fails to notify you of
its acceptance of such Project in writing during the foregoing consideration
period), you shall be free to submit the Project to any other person or entity
and enter into any agreement or arrangement with respect thereto, with no
further obligation to Employer whatsoever with respect thereto (whether legal,
financial or otherwise), except as otherwise provided below, and without such
submission to another person or entity being a violation of the First Look
obligation, provided, however, that in the event of a material change in a
material element of the Project (e.g., a material change in the development
and/or production budget or a change in any key performer, producer, director or
writer attached to the Project) prior to you entering into an agreement or
arrangement with a third party with respect to such Project or such Project
otherwise being set up with a third party, Employer shall be entitled to an
additional First Look at the Project on the terms and conditions set forth
herein and you shall re-submit the Project to Employer. In the event Employer
accepts the Project by notifying you in writing during the consideration period,
you shall negotiate exclusively and in good faith with Employer with respect
thereto for a period of thirty (30) days (the “Negotiation Period”). If no
agreement is reached by the end of the Negotiation Period or if Employer is
otherwise unable to acquire any necessary third party rights with respect to
such Project during the Negotiation Period, you may negotiate with third parties
and/or enter into any agreement with third parties with respect to the Project,
but you may not enter into any agreement with any third party on terms equally
or less favorable to you than those last offered by you to Employer without
first offering to Employer, by written notice specifying the name of such third
party (if you are not otherwise prohibited from disclosing), the same terms and
conditions of such agreement (the “Third Party Agreement”). Employer will have
ten (10) days after Employer’s receipt of said offer to accept or reject all of
the terms and conditions of the Third Party Agreement by notifying you in
writing within such ten day period (with failure to so notify you within such
period being deemed a rejection by Employer). Notwithstanding anything to the
contrary contained herein, the non-competition provisions set forth herein shall
not apply with respect to any agreement, arrangement, or services provided by
you (or any of your affiliates) with respect to any Project which Employer has
rejected or not accepted pursuant to the foregoing.


(d)    Level of Services. Notwithstanding paragraphs 12(a), (b) and (c), it is
the intent of the parties, and the parties hereby acknowledge, that for so long
as the Advisor Period and/or Producer Period remains in effect, the level of
bona fide services reasonably anticipated to be performed by you shall remain
45% or less of the average level of bona fide services performed by you during
the 36-month period ending on the


41





--------------------------------------------------------------------------------





last day of the Employment Term and, therefore, that your continuing to provide
services as an Advisor and/or Producer following the expiration of the
Employment Term shall not prevent you from being considered to have incurred a
Separation from Service as of your Termination Date.


(e)     Advisor Compensation and Benefits. During the Advisor Period you shall
receive a salary at the rate of Five Million Dollars ($5,000,000) per annum (the
“Advisory Fees”), which, for the avoidance of doubt, is in addition to any
compensation and/or fees payable to you with respect to any services provided in
your role as a Producer (the “Producer Services”). In addition, during the
Advisor Period, subject to the provisions of the applicable plans or programs,
including provisions relating to eligibility to participate:


(i)
the provisions of paragraphs 5(a), 5(b), 6(a) and 6(b) (but (x) in the case of
paragraph 5(b), coverage will be provided at the same coverage level in effect
immediately prior to the Commencement Date, and (y) in the case of paragraph
6(b), only with respect to Perquisites and consistent with Employer policies
during the Advisor Period) shall continue to apply, other than the right to
vacation accruals contemplated by paragraph 5(a) (collectively referred to as
the “Additional Compensation and Benefits”). In the event Employer is unable to
provide you with the Additional Compensation and Benefits due to your
ineligibility to participate in the applicable Employer plans or programs during
the Advisor Period, Employer shall obtain, during the Advisor Period, comparable
coverage for you and your dependents with a contribution no greater than that
contribution which would be required if you were an active employee covered
under Employer’s plan; and



(ii)
your equity awards, including without limitation stock options, restricted
stock, restricted stock units or any other form of equity awards you may have
been granted prior to the date you became an Advisor (the “CEO Grants,” which
specifically exclude the “Additional RSUs,” as defined in paragraph 12(g)
below), to the extent not already vested or paid out, shall continue to vest or
be paid out or exercisable, as the case may be, on their original schedule.

 
Additionally, during the Advisor Period, you shall be provided with: (w) in
either New York or Los Angeles at your election, suitable and appropriate office
facilities (at a location within such city to be determined by Employer); (x) a
personal secretary (who may be your choice of one of your personal secretaries
providing services to you during the Employment Term, to be compensated at the
same compensation and benefits cost to Employer in effect immediately prior to
the Commencement Date); (y) security services paid for by Employer consistent
with the level of services provided by Employer immediately prior to the
Commencement Date; and (z) use of private charter


42





--------------------------------------------------------------------------------





aircraft (e.g., “Net Jets”) comparable to a Gulfstream G-IV, taking into account
your travel plans, number of passengers and similar considerations, for up to a
total of 100 hours per calendar year (collectively, the “Additional Benefits”).


In no event shall the reimbursements or in-kind benefits to be provided by
Employer in one taxable year affect the amount of reimbursements or in-kind
benefits to be provided in any other taxable year, nor shall your right to
reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit. In addition, in no event shall any such reimbursements be paid
later than the last day of the calendar year following the calendar year in
which the related expense was incurred.


(f)     Producer Compensation and Benefits. You will not receive any
compensation or fees for the provision of any Producer Services, except as
provided under the terms of a Production Agreement and as specifically set forth
below:


(i)
during the Producer Period, the provisions of paragraphs 5(a), 5(b), 6(a) and
6(b) (but (x) in the case of paragraph 5(b), coverage will be provided at the
same coverage level in effect immediately prior to the Commencement Date, and
(y) in the case of paragraph 6(b), only with respect to Perquisites and
consistent with Employer policies during the Advisor Period) shall continue to
apply, other than the right to vacation accruals contemplated by paragraph 5(a)
(collectively referred to as the “Producer Period Benefits”). In the event
Employer is unable to provide you with the Producer Period Benefits due to your
ineligibility to participate in the applicable Employer plans or programs during
the Producer Period, Employer shall obtain, during the Producer Period,
comparable coverage for you and your dependents with a contribution no greater
than that contribution which would be required if you were an active employee
covered under Employer’s plan;



(ii)
the CEO Grants, to the extent not already vested or paid out, shall continue to
vest or be paid out or exercisable, as the case may be, on their original
schedule; and



(iii)
during the Producer Period, Employer shall provide you with the Additional
Benefits (the “Additional Producer Benefits”);



provided, however, that neither the Producer Period Benefits nor the Additional
Producer Benefits shall be paid or provided to you by Employer to the extent
such payments and benefits are paid or provided to you during any portion of the
Advisor Period that runs concurrently with the Producer Period.


In no event shall the reimbursements or in-kind benefits to be provided by
Employer in one taxable year affect the amount of reimbursements or in-kind
benefits to be provided in any other taxable year, nor shall your right to
reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit. In addition, in no event


43





--------------------------------------------------------------------------------





shall any such reimbursements be paid later than the last day of the calendar
year following the calendar year in which the related expense was incurred.


(g)    Equity Awards. In consideration of your covenants set forth in paragraph
12(j) and in order to retain your exclusive services as an Advisor (other than
in connection with Permitted Services) during the periods described in paragraph
12, Employer agrees that upon the Commencement Date (or if the Commencement Date
is not a trading day, on the first trading day after the Commencement Date) (the
“Additional RSU Grant Date”), you will automatically be granted restricted stock
units having a value equal to Fifteen Million Dollars ($15,000,000) (the
“Additional RSUs”). The number of Additional RSUs granted on the Additional RSU
Grant Date (rounded down to a whole unit for any fractional unit) shall be
determined by dividing the value specified in the preceding sentence by the
closing price of one share of Class B Common Stock on the Additional RSU Grant
Date. Each Additional RSU shall correspond to one share of Class B Common Stock.
The Additional RSUs shall vest in three (3) equal installments on each of the
first, second and third anniversaries of the Commencement Date, subject to
earlier acceleration or cancellations as provided in paragraph 12(h) or any
deferral election.


(h)     Consequences of Termination of the Advisor Period. Upon termination of
the Advisor Period, in addition to any compensation you may be entitled to upon
termination of the Producer Period:


(i)
in a Non-Qualifying Termination, Employer shall have no further obligations to
you under the terms of paragraph 12 with respect to your role as an Advisor
other than to promptly pay and provide you with Accrued Advisory Compensation
and Benefits. For purposes of this Agreement, “Accrued Advisory Compensation and
Benefits” shall consist of: (A) reimbursement of any unpaid business expenses to
which you are entitled to reimbursement pursuant to paragraph 6 (and paragraph
12(e)) that were incurred prior to the effective date of the termination of the
Advisor Period (such date, the “Advisor Termination Date”), (B) your Advisory
Fees through the Advisor Termination Date, and (C) all other vested compensation
and benefits to which you are entitled to as of the Advisor Termination Date
under the terms and conditions applicable to such compensation and benefits. All
of your then unvested Additional RSUs shall be cancelled upon the occurrence of
a Non-Qualifying Termination. The Accrued Advisory Compensation and Benefits
shall be paid in a lump sum within 30 days after the Advisor Termination Date.



(ii)
due to death or disability (as determined in accordance with your long-term
disability plan coverage in effect during the Advisor Period), (A) the
Additional RSUs shall become fully vested and, subject to any prior deferral
election, be settled within ten (10) business days following the Advisor
Termination Date; (B) in the



44





--------------------------------------------------------------------------------





case of your termination due to disability, the provisions of paragraph 5(b)
shall continue to apply for the duration of the Original Advisor Period (at the
same coverage level in effect immediately prior to the Commencement Date); and
(C) you shall be entitled to the Accrued Advisory Compensation and Benefits.


(iii)
for any reason other than as set forth in clauses (i) and (ii) above, (A) you
shall be entitled to the Accrued Advisory Compensation and Benefits; (B) the
Additional RSUs shall become fully vested and, subject to any prior deferral
election, be settled within ten (10) business days following the Advisor
Termination Date; and (C) Employer shall continue to provide you with the
Additional Compensation and Benefits, the Advisory Fees and the Additional
Benefits, in each case, for the duration of the Original Advisor Period in
accordance with paragraph 12(e).



Additionally, if the Advisor Period is terminated by Employer (x) for any reason
other than as set forth in clauses (i) and (ii) above, (y) before you provide
the Producer Notice and (z) within the 30-day period following the expiration of
the Original Employment Term, you will also receive a cash payment equal to Ten
Million Dollars ($10,000,000), payable in a lump sum during the 60-day period
beginning on the Commencement Date.


(i)     Consequences of Termination of the Producer Period. Subject to any
compensation and benefits to which you are entitled pursuant to the terms of a
Production Agreement with the Company, upon termination of the Producer Period,
in addition to any compensation you may be entitled to upon termination of the
Advisor Period:


(i)
by you at any time upon fourteen (14) days’ prior written notice to Employer or
by Employer for Cause (as determined in accordance with paragraph 10(a), but
without regard to clause (v) of such definition), Employer shall have no further
obligations to you under the terms of paragraph 12 of this Agreement with
respect to your role as a Producer, or under any other agreement (including any
Production Agreement), other than to promptly pay and provide you with Accrued
Producer Compensation and Benefits. For purposes of this Agreement, “Accrued
Producer Compensation and Benefits” shall consist of: (A) reimbursement of any
unpaid business expenses to which you are entitled to reimbursement pursuant to
paragraph 6 (and this paragraph 12) that were incurred prior to the effective
date of the termination of the Producer Period (such date, the “Producer
Termination Date”), and (B) all other vested compensation and benefits to which
you are entitled to as of the Producer Termination Date under the terms and
conditions applicable to such compensation and benefits. The Accrued Producer
Compensation and Benefits



45





--------------------------------------------------------------------------------





shall be paid in a lump sum within 30 days after the Producer Termination Date.


(ii)
due to death or disability (as determined in accordance with your long-term
disability plan coverage in effect during the Producer Period), (A) in the case
of your termination due to disability, the provisions of paragraph 5(b) shall
continue to apply for the duration of the Original Producer Period (at the same
coverage level in effect immediately prior to the Commencement Date); and (B)
you shall be entitled to the Accrued Producer Compensation and Benefits.



(iii)
for any reason other than set forth in clauses (i) and (ii) above, (A) Employer
shall continue to provide you with the Producer Period Benefits and the
Additional Producer Benefits, in each case, for the duration of the Original
Producer Period in accordance with paragraph 12(f); (B) you shall be entitled to
the Accrued Producer Compensation and Benefits; and (C) Employer shall provide
you with the “overhead reimbursement,” “television production guaranteed
compensation” and “network penalty payments” (as described in Sections A.2, B.1
and D.3, respectively, of Exhibit A to the Supplemental Agreement) for the
duration of the Original Producer Period, payable in accordance with a
schedule(s) to be set forth in the Production Agreement.



(j)    Covenants. The parties hereby agree that (i) the provisions of paragraph
8 are hereby incorporated by reference into this paragraph 12 and shall continue
to apply during the period commencing on the Commencement Date and ending on the
later of the termination of the Advisor Period and the termination of the
Producer Period (such period, the “Extended Restriction Period”) (other than
with respect to any Project which Employer has rejected or failed to accept
appropriately pursuant to the First Look), and any period set forth in the
provisions of paragraph 8 that survives any termination of employment or the
Employment Term shall survive for the same duration following termination of the
Extended Restriction Period, and (ii) the provisions of paragraph 8(a), 8(b) and
8(f) that would otherwise terminate upon the expiration of the Original
Employment Term shall continue to apply following the expiration of the Original
Employment Term during the Extended Restriction Period, and shall remain in
effect as follows: (x) with respect to paragraphs 8(a) and 8(b), until the first
anniversary of the termination of the Extended Restriction Period, unless such
Extended Restriction Period terminates as a result of the expiration of the
Original Advisor Period or the Original Producer Period (in which case the
provisions of paragraphs 8(a) and 8(b) shall end on the last day of the Original
Advisor Period or the Original Producer Period, as the case may be), and (y)
with respect to paragraph 8(f), until the second anniversary of the termination
of the Extended Restriction Period, unless such Extended Restriction Period
terminates as a result of the expiration of the Original Advisor Period or the
Original Producer Period (in which case the provisions of paragraph 8(f) shall
end on the last day of the Original Advisor Period or the Original Producer
Period, as the case may be).


46





--------------------------------------------------------------------------------





Notwithstanding the foregoing, if you and Employer enter into a Production
Agreement as contemplated in paragraph 12(c), the provisions of paragraph 8
shall not apply to you in your capacity as a Producer during the Producer Period
to the extent any activity or conduct described in such provisions is
specifically authorized under the terms of your Production Agreement.


(k)     Release. Notwithstanding anything in this Agreement or in any Production
Agreement with Employer to the contrary:


(i)
Employer’s obligation to make the payments and provide the benefits set forth in
paragraph 12(h)(iii) of this Agreement other than the Accrued Advisory
Compensation and Benefits shall be conditioned on your execution of a release
(the “Advisor Release”) (with all periods for revocation set forth therein
having expired) in form and substance substantially identical to that set forth
in Schedule E within 60 days following the termination of the Advisor Period
(the “Advisor Release Condition”). The Advisor Release shall not be effective
unless and until executed by Employer; provided, however, that execution or
non-execution by Employer of the Advisor Release shall not affect whether or not
the Advisor Release Condition has been satisfied. If the maximum period in which
the Advisor Release may be executed (with all periods for revocation set forth
therein having expired) ends in the calendar year following the calendar year in
which the Advisor Termination Date occurs, then the Advisor Release Condition
shall be deemed not to have been satisfied until the later of (i) the first
business day in the year following the year in which the Advisor Termination
Date occurs or (ii) the date on which the Advisor Release Condition is satisfied
(without regard to this sentence).



(ii)
Employer’s obligation to make the payments and provide the benefits set forth in
paragraph 12(i)(iii) (other than the Accrued Producer Compensation and Benefits)
of this Agreement or under any Production Agreement with Employer shall be
conditioned on your execution of a release (the “Producer Release”) (with all
periods for revocation set forth therein having expired) in form and substance
substantially identical to that set forth in Schedule E within 60 days following
the termination of the Producer Period (the “Producer Release Condition”). The
Producer Release shall not be effective unless and until executed by Employer;
provided, however, that execution or non-execution by Employer of the Producer
Release shall not affect whether or not the Producer Release Condition has been
satisfied. If the maximum period in which the Producer Release may be executed
(with all periods for revocation set forth therein having expired) ends in the
calendar year following the calendar year in which the Producer Termination Date
occurs, then the Producer Release Condition



47





--------------------------------------------------------------------------------





shall be deemed not to have been satisfied until the later of (i) the first
business day in the year following the year in which the Producer Termination
Date occurs or (ii) the date on which the Producer Release Condition is
satisfied (without regard to this sentence).


If, at the time any payments or benefits are scheduled to be paid to you
pursuant to paragraph 12(h)(iii) or 12(i)(iii), as applicable, you have not
satisfied the Advisor Release Condition or the Producer Release Condition, as
applicable, then any such payments and benefits shall be held and accumulated
without interest, and shall be paid to you on the first regular payroll date
following the effective date of the Advisor Release or the Producer Release, as
applicable.


Your failure or refusal to sign and deliver the Advisor Release or the Producer
Release, as applicable, or your revocation of an executed and delivered Advisor
Release or Producer Release, as applicable, in accordance with applicable laws,
whether intentionally or unintentionally, will result in the forfeiture of the
payments and benefits under paragraph 12(h)(iii) or 12(i)(iii), as applicable.


(l)    The material terms set forth in the letter agreement between you and
Employer dated December 11, 2014 are hereby modified such that the initial
annual overhead reimbursement amount specified in Section A.2 of Exhibit A shall
be increased by fifty percent (50%).


(m)    Nothing in this paragraph 12 shall create any rights that are duplicative
with any rights set forth in any other paragraph of this Agreement.


13.     No Mitigation. You shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise, nor shall any reduction of such amounts be made for any other
compensation that you earn from a subsequent employer (including
self-employment).


14.     Section 317 and 507 of the Federal Communications Act. You represent
that you have not accepted or given nor will you accept or give, directly or
indirectly, any money, services or other valuable consideration from or to
anyone other than Employer for the inclusion of any matter as part of any film,
television program or other production produced, distributed and/or developed by
Employer and/or any of Employer’s affiliates.


15.     Equal Opportunity Employer; Employer Business Conduct Statement. You
acknowledge that Employer is an equal opportunity employer. You agree that you
will comply with Employer policies regarding employment practices and with
applicable federal, state and local laws prohibiting discrimination on the basis
of race, color, creed, national origin, age, sex or disability. In addition, you
agree that you will comply with Employer’s Supplemental Code of Ethics for
Senior Financial Officers and Employer’s Business Conduct Statement.


48





--------------------------------------------------------------------------------







16.     Indemnification.


(a)     If you are made a party, are threatened to be made a party to, or
otherwise receive any other legal process in, any action, suit or proceeding,
whether civil, criminal, administrative or investigative (a “Proceeding”), by
reason of the fact that you are or were a director, officer or employee of
Employer or are or were serving at the request of Employer as a director,
officer, member, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, including service with respect to employee
benefit plans, whether or not the basis of such Proceeding is your alleged
action in an official capacity while serving as director, officer, member,
employee or agent, Employer shall indemnify you and hold you harmless to the
fullest extent permitted or authorized by Employer’s certificate of
incorporation and bylaws or, if greater, by the laws of the State of Delaware,
against all cost, expense, liability and loss (including without limitation,
attorney’s fees, judgments, fines, ERISA excise taxes or penalties and amounts
paid or to be paid in settlement and any cost and fees incurred in enforcing
your rights to indemnification or contribution) reasonably incurred or suffered
by you in connection therewith, and such indemnification shall continue even
though you have ceased to be a director, member, employee or agent of Employer
or other entity and shall inure to the benefit of your heirs, executors and
administrators. Employer shall advance to you all reasonable costs and expenses
that you incur in connection with a Proceeding within twenty (20) days after its
receipt of a written request for such advance. Such request shall include an
undertaking by you to repay the amount of such advance if it shall ultimately be
determined that you are not entitled to be indemnified against such costs and
expenses.


(b)     Neither the failure of Employer (including its board of directors,
independent legal counsel or stockholders) to have made a determination that
indemnification of you is proper because you have met the applicable standard of
conduct, nor a determination by Employer (including its board of directors,
independent legal counsel or stockholders) that you have not met such applicable
standard of conduct, shall create a presumption or inference that you have not
met the applicable standard of conduct.


(c)     To the extent that Employer maintains officers’ and directors’ liability
insurance, you will be covered under such policy subject to the exclusions and
limitations set forth therein.


(d)    The provisions of this Section 16 shall survive the expiration or
termination of your employment and/or this Agreement.


17.     Notices. All notices required to be given hereunder shall be given in
writing, by personal delivery or by mail at the respective addresses of the
parties hereto set forth above, or at such other address as may be designated in
writing by either party, and in the case of Employer, to the attention of the
Senior Executive Vice President, Chief Legal Officer of Employer. Any notice
given by mail shall be deemed to have been given three days following such
mailing. Copies of all notices to you shall be given to


49





--------------------------------------------------------------------------------





Grubman Shire & Meiselas, P.C., Carnegie Hall Tower, 152 W. 57th Street, New
York, NY 10019, Attention: Allen J. Grubman, Esq. and Eric D. Sacks, Esq.


18.     Assignment and Successors. This is an Agreement for the performance of
personal services by you and may not be assigned by you or Employer except that
Employer may assign this agreement to any affiliate of Employer or any successor
in interest to Employer, provided such assignee assumes all of the obligations
of Employer hereunder.


19.     New York Law. This Agreement and all matters or issues collateral
thereto shall be governed by the laws of the State of New York, without giving
effect to the conflicts of laws principles thereof or to those of any other
jurisdiction which, in either case, could cause the application of the laws of
any jurisdiction other than the State of New York.


20.     Disputes. Any disputes between the parties to this Agreement shall be
settled by arbitration in New York, New York under the auspices of the American
Arbitration Association, before a panel of three (3) arbitrators, in accordance
with the National Rules for the Resolution of Employment Disputes promulgated by
the Association. Each party shall select an arbitrator and the two (2)
arbitrators shall select a third and these three arbitrators shall form the
panel. The decision in such arbitration shall be final and conclusive on the
parties and judgment upon such decision may be entered into in any court having
jurisdiction thereof. Costs of the arbitration or litigation, including, without
limitation, reasonable attorneys’ fees and expenses of both parties, shall be
borne by Employer if you prevail on at least one of the material issues that is
the subject of the arbitration. If you do not so prevail, you and Employer shall
equally share costs of the arbitration or litigation other than attorneys’ fees,
and each of you and Employer shall bear its own attorneys’ fees and expenses.
Nothing herein shall prevent Employer from seeking equitable relief in court as
provided for in paragraph 8(i) or shall prevent either party from seeking
equitable relief in court in aid of arbitration under applicable law.


21.     No Implied Contract. Nothing contained in this Agreement shall be
construed to impose any obligation on Employer to renew this Agreement or any
portion thereof. The parties intend to be bound only upon execution of a written
agreement and no negotiation, exchange of draft or partial performance shall be
deemed to imply an agreement. Neither the continuation of employment nor any
other conduct shall be deemed to imply a continuing agreement upon the
expiration of this Agreement.


22.     Entire Understanding; Amendments. This Agreement contains the entire
understanding of the parties hereto relating to the subject matter herein
contained, and supersedes the Prior Agreement, provided, however, that no
provision in this Agreement shall be construed to adversely affect any of your
rights with respect to equity awards granted on or prior to the Start Date
pursuant to the terms of the Prior Agreement. This Agreement can be amended only
by a writing signed by both parties hereto.




50





--------------------------------------------------------------------------------





23.     Waivers. Waiver by either you or by Employer of any breach or default by
the other party of any of the terms of this Agreement shall not operate as a
waiver of any other breach or default, whether similar to or different from the
breach or default waived. No waiver of any provision of this Agreement shall be
implied from any course of dealing between the parties hereto or from any
failure by either party hereto to assert its or his rights hereunder on any
occasion or series of occasions.


24.     Void Provisions. If any provision of this Agreement, as applied to
either party or to any circumstances, shall be adjudged by a court to be void or
unenforceable, the same shall be deemed stricken from this Agreement and shall
in no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.


25.     Deductions and Withholdings, Payment of Deferred Compensation. All
amounts payable under this Agreement shall be paid less deductions and income
and payroll tax withholdings as may be required under applicable law and any
benefits and perquisites provided to you under this Agreement shall be taxable
to you as may be required under applicable law.


26.     Section 409A. To the extent applicable, it is intended that the
compensation arrangements under this Agreement be in full compliance with
Section 409A. This Agreement shall be construed in a manner to give effect to
such intention. In no event whatsoever (including, but not limited to as a
result of this paragraph 26 or otherwise) shall Employer or any of its
subsidiaries or affiliates be liable for any tax, interest or penalties that may
be imposed on you under Section 409A. Neither Employer nor any of its
subsidiaries or affiliates has any obligation to indemnify or otherwise hold you
harmless from any or all such taxes, interest or penalties, or liability for any
damages related thereto. You acknowledge that you have been advised to obtain
independent legal, tax or other counsel in connection with Section 409A.


27.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.


28.     Headings. The descriptive headings contained in this Agreement are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement. Unless otherwise expressly provided
for in this Agreement, the word “including” or any variation thereof means
“including, without limitation” and shall not be construed to limit any general
statement that it follows to the specific or similar items or matters
immediately following it. References to the word “day” or “days” shall be deemed
to refer to “calendar day” or “calendar days” unless otherwise provided.






[signature page to follow]




51





--------------------------------------------------------------------------------






If the foregoing correctly sets forth our understanding, please sign, date and
return all four (4) copies of this Agreement and return it to the undersigned
for execution on behalf of Employer; after this Agreement has been executed by
Employer and a fully executed copy returned to you, it shall constitute a
binding agreement between us.


 
 
 
Very truly yours,
 
 
 
 
 
 
 
 
CBS CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Anthony G. Ambrosio
 
 
 
 
Name:
Anthony G. Ambrosio
 
 
Title:
Senior Executive Vice President,
 
 
 
 
 
Chief Administrative Officer and
 
 
 
 
 
Chief Human Resources Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ACCEPTED AND AGREED:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Leslie Moonves
 
 
 
Name: Leslie Moonves
 
 
 
 
 
 
 
 
 
 
Dated:
5/19/17
 
 
 
 
 
 
 
 
 












--------------------------------------------------------------------------------






SCHEDULE A


2015 Performance Award


Part A: Number of Shares Earned Based on Stock Price Performance


Final Stock Price (% of Initial Stock Price)
# of Shares Earned*
Below 124.60%
0
124.60%
250,000
130.04%
290,000
135.67%
330,000
141.50%
370,000
147.52%
410,000
153.73%
 450,000**
160.15%
490,000
166.79%
530,000
173.65%
570,000
180.71%
610,000
188.02%
650,000
Above 188.02%
650,000



* Number of shares earned between percentages shown in above table will be
determined through straight-line interpolation.
** The target 2015 Performance Award (the “2015 Target Performance Award”) shall
be 450,000 shares of Class B Common Stock.


Part B: Modifier to Number of Shares Earned


PRSU Performance Goal Percentage Achievement
Modifier***
Below Threshold
(i.e., <80%)
0.9
Threshold
(i.e., 80%)
0.9
Target
(i.e., 100%)
1.0
Maximum
(i.e., 120%)
1.1
Above Maximum
(i.e., >120%)
1.1



*** Modifier between levels determined through straight-line interpolation.


A-1





--------------------------------------------------------------------------------









1.
Determination of the Number of Shares to be Granted:



(a)    (i)    On June 30, 2019, subject to your continued employment with
Employer through such date (subject to paragraphs 1(b), 1(c), 1(d), 2 and 3 of
this Schedule A), the Compensation Committee will determine the number of shares
of Class B Common Stock to be granted to you as the 2015 Performance Award based
on the performance of the Class B Common Stock over the period beginning January
1, 2015 and ending June 30, 2019 (the “Performance Period”).


(ii)    Within thirty (30) days following the end of the Performance Period, the
Compensation Committee will certify the “Final Stock Price” (as defined below)
that was achieved during the Performance Period, expressed as a percentage of
the “Initial Stock Price” (as defined below). The number of shares of Class B
Common Stock earned based on such percentage is referred to herein as the
“Initial Performance Shares.” If the Final Stock Price for the Performance
Period falls at an intermediate point between percentages shown in the table in
Part A above, the number of Initial Performance Shares shall be interpolated on
a straight-line basis between the respective numbers of shares earned at such
percentages. Fractional shares will be rounded to the next higher whole share.


(iii)    Once the Compensation Committee has determined the number of Initial
Performance Shares, such number shall be divided into thirds with one-third
allocated to each of the 2016, 2017 and 2018 calendar years (each, a
“Performance Year”). With respect to each such Performance Year, the number of
Initial Performance Shares allocated to such year shall be adjusted based on the
Company’s degree of achievement against the PRSU Performance Goal established
for the Performance Year as reflected in the table in Part B above. For
avoidance of doubt, the portion of the Initial Performance Shares allocated to
any Performance Year shall be increased or decreased by no more than 10%.
Following adjustment for the Company’s performance for each Performance Year,
the aggregate performance-adjusted number of Initial Performance Shares (the
“Final Performance Shares”) shall be granted to you as soon as practicable, but
in no event later than sixty (60) days following June 30, 2019, subject to
paragraph 10(d)(v) of the Agreement and paragraphs 1(b), 1(c), 1(d), 2 and 3 of
this Schedule A.


(b)    In the event your employment is terminated in accordance with paragraph
10(b) or 10(c) prior to June 30, 2019, you shall remain eligible to receive
shares of Class B Common Stock as the 2015 Performance Award following the
conclusion of the Performance Period, determined in accordance with paragraph
1(a) of this Schedule A. Shares of Class B Common Stock to be granted pursuant
to this paragraph 1(b) shall be granted to you as soon as practicable following
June 30, 2019, but in no event later than sixty (60) days following such date,
subject to paragraphs 10(d)(iv) and 10(d)(v) of the Agreement, as applicable,
and paragraphs 1(d), 2 and 3 of this Schedule A.


(c)    In the event your employment terminates prior to June 30, 2019 due to
your incapacity in accordance with paragraph 9 or your death in accordance with


A-2





--------------------------------------------------------------------------------





paragraph 11, you shall remain eligible to receive shares of Class B Common
Stock as the 2015 Performance Award following the conclusion of the Performance
Period, determined in accordance with paragraph 1(a) of this Schedule A, and
then prorated based on the number of calendar days of the Performance Period
which have elapsed through the date of your death or termination due to
incapacity. Shares of Class B Common Stock to be granted pursuant to this
paragraph 1(c) shall be granted to you (or your estate or beneficiary, if
applicable) as soon as practicable following June 30, 2019, but in no event
later than sixty (60) days following such date, subject to paragraph 10(d)(v) of
the Agreement (in the case of your termination of employment due to incapacity)
and paragraphs 1(d), 2 and 3 of this Schedule A.


(d)    If there should occur a Going Private Transaction on or before June 30,
2019, then:


(i)    The number of Final Performance Shares shall be determined as the higher
of (x) the 2015 Target Performance Award and (y) the number determined as
follows:


(A)     the number of Initial Performance Shares shall be determined as set
forth in paragraph 1(a)(ii) above, except that the last day of the Performance
Period shall be the tenth (10th) business day immediately preceding the date of
such Going Private Transaction (the “Measurement Date”); and


(B)    the number of Final Performance Shares shall be determined as set forth
in paragraph 1(a)(iii) above, provided that if the Measurement Date of such
Going Private Transaction occurs prior to the completion of any Performance
Year(s), the Part B modifier applicable for such Performance Year(s) shall be
deemed to be 1.0;


provided, however, that if such Going Private Transaction occurs after your
death or termination due to incapacity, then, notwithstanding the foregoing
provisions, the number of Final Performance Shares calculated pursuant to this
paragraph 1(d)(i) shall be prorated based on the number of calendar days of the
Performance Period which elapsed through the date of your death or termination
due to incapacity.


(ii)    The Final Performance Shares shall be granted as follows:


(A)    If the Going Private Transaction is a permissible distribution event
under Section 409A, then the Final Performance Shares shall be granted to you
immediately prior to and contingent upon the consummation of the Going Private
Transaction; or


(B)    If the Going Private Transaction is not a permissible distribution event
under Section 409A, then the Final Performance Shares


A-3





--------------------------------------------------------------------------------





shall be granted to you as soon as practicable following June 30, 2019, but in
no event later than sixty (60) days following such date, subject to paragraphs
10(d)(iv) and/or 10(d)(v) of the Agreement, as applicable.


(iii)    For avoidance of doubt, in the event a Going Private Transaction is
consummated prior to June 30, 2019, but after your termination of employment in
accordance with paragraph 9, 10(b), 10(c) or 11 of the Agreement, as applicable,
then notwithstanding paragraphs 1(b) and 1(c) of this Schedule A, this paragraph
1(d) shall govern the determination of the number of Final Performance Shares
and the date on which they are to be granted to you (or in the event of your
death, to your estate or beneficiary).    


(iv)    If at any time Employer (or a successor to Employer, if applicable) is
unable to deliver shares of Class B Common Stock when required hereunder, then
in accordance with paragraph 2 of this Schedule A, you shall instead receive
shares of stock, equity interests or other consideration having an equivalent
“Fair Market Value” (as defined below) as the value of the shares of Class B
Common Stock you would otherwise have received immediately prior to the Going
Private Transaction if such Going Private Transaction constituted a permissible
distribution event under Section 409A.


2.
Adjustments:



In the event of any dividend or other distribution (whether in the form of cash,
shares, or other securities), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, split-off, spin-off,
combination, repurchase, or exchange of shares or other securities of Employer,
issuance of warrants or other rights to purchase shares or other securities of
Employer, or other similar corporate transaction or event that constitutes an
“equity restructuring transaction” as that term is defined in Accounting
Standards Codification Topic 718 (or any successor thereto) or otherwise affects
the shares of Class B Common Stock, then you and the Chair of the Compensation
Committee on the Start Date (or his successor, if such director is also an
Original Independent Director or a Qualified Replacement Director) shall
mutually determine in good faith the appropriate adjustment to be made to the
tables in Part A and Part B and/or to the number and kind of securities or other
consideration deliverable as the 2015 Performance Award in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Schedule A.


3.
Registration:



Employer shall grant the shares of Class B Common Stock under the LTIP if it is
able to do so under the terms of the plan and applicable law. If (a) Employer is
a Publicly Traded Company at the time that the shares of Class B Common Stock
are required to be granted to you as the 2015 Performance Award and (b) Employer
is unable to grant such shares to you under the LTIP at such time (e.g.,
following your death or termination due to incapacity, or if you elect not to
continue your employment as an Advisor or a


A-4





--------------------------------------------------------------------------------





Producer following expiration of the Employment Term), then Employer shall grant
to you the shares of Class B Common Stock at the applicable time set forth in
paragraph 1 above and, in addition, shall file a registration statement with
regard to such shares with the Securities and Exchange Commission (the “SEC”) on
Form S-3 (or such other form as Employer deems appropriate) no more than thirty
(30) calendar days following the date of grant and shall use reasonable best
efforts to cause the registration statement to become effective as soon as
practicable; provided, however, that if Employer is not eligible for or is
otherwise restricted from filing such registration statement with the SEC, then
Employer shall use reasonable best efforts to effect the registration of such
shares of Class B Common Stock granted to you as the 2015 Performance Award as
soon as practicable; provided, further, however, that if, in the good faith
reasonable judgment of the Chief Legal Officer of the Employer, the filing of
such a registration statement would require the disclosure of material
non-public information that Employer has a business purpose to keep
confidential, then, upon notice to you, (x) if Employer qualifies as a
“well-known seasoned issuer” (“WKSI”) under the Securities Act of 1933, as
amended, at such time, the filing and effectiveness of the registration
statement may be postponed for a period not to exceed ninety (90) days from the
date of grant and (y) if the Employer is not a WKSI at such time, the filing of
the registration statement may be postponed for a period not to exceed ninety
(90) days from the date of grant and Employer shall use reasonable best efforts
to cause the registration statement to become effective as soon as practicable
thereafter.  Any such postponement described above shall not exceed such number
of days that the Chief Legal Officer of Employer determines in good faith to be
reasonably necessary.


4.
Defined Terms:



“Closing Price” means the closing price of a share of Class B Common Stock, as
published in the Wall Street Journal, for the applicable trading day.


“Fair Market Value” means, as of any date, the fair market value of a share of
stock or other equity interest as determined by an independent appraiser
selected in good faith by the Board (or the board of directors of a successor to
Employer, if applicable).


“Final Stock Price” means the tenth (10th) highest Closing Price which occurs
during the Performance Period (including a shortened Performance Period pursuant
to paragraph 1(d)(i)(A) of this Schedule A).


“Initial Stock Price” means the Closing Price on the first trading day in
calendar year 2015.










A-5





--------------------------------------------------------------------------------






SCHEDULE B


2016 Performance Award


Part A: Number of Shares Earned Based on Stock Price Performance


Final Stock Price (% of Initial Stock Price)
# of Shares Earned*
Below 117.84%
0
117.84%
148,258
121.66%
186,681
125.57%
222,609
129.56%
256,194
133.64%
287,582
137.81%
 316,907**
142.07%
344,298
146.43%
369,873
150.87%
393,689
155.41%
415,906
160.05%
436,622
Above 160.05%
436,622



* Number of shares earned between percentages shown in above table will be
determined through straight-line interpolation.
** The target 2016 Performance Award (the “2016 Target Performance Award”) shall
be 316,907 shares of Class B Common Stock.


Part B: Modifier to Number of Shares Earned


PRSU Performance Goal Percentage Achievement
Modifier***
Below Threshold
(i.e., <80%)
0.9
Threshold
(i.e., 80%)
0.9
Target
(i.e., 100%)
1.0
Maximum
(i.e., 120%)
1.1
Above Maximum
(i.e., >120%)
1.1



*** Modifier between levels determined through straight-line interpolation.


B-1





--------------------------------------------------------------------------------









1.
Determination of the Number of Shares to be Granted:



(a)    (i)    On June 30, 2019, subject to your continued employment with
Employer through such date (subject to paragraphs 1(b), 1(c), 1(d), 2 and 3 of
this Schedule B), the Compensation Committee will determine the number of shares
of Class B Common Stock to be granted to you as the 2016 Performance Award based
on the performance of the Class B Common Stock over the period beginning
February 18, 2016 and ending June 30, 2019 (the “Performance Period”).


(ii)    Within thirty (30) days following the end of the Performance Period, the
Compensation Committee will certify the “Final Stock Price” (as defined below)
that was achieved during the Performance Period, expressed as a percentage of
the “Initial Stock Price” (as defined below). The number of shares of Class B
Common Stock earned based on such percentage is referred to herein as the
“Initial Performance Shares.” If the Final Stock Price for the Performance
Period falls at an intermediate point between percentages shown in the table in
Part A above, the number of Initial Performance Shares shall be interpolated on
a straight-line basis between the respective numbers of shares earned at such
percentages. Fractional shares will be rounded to the next higher whole share.


(iii)    Once the Compensation Committee has determined the number of Initial
Performance Shares, such number shall be divided into halves with one-half
allocated to each of the 2017 and 2018 calendar years (each, a “Performance
Year”). With respect to each such Performance Year, the number of Initial
Performance Shares allocated to such year shall be adjusted based on the
Company’s degree of achievement against the PRSU Performance Goal established
for the Performance Year as reflected in the table in Part B above. For
avoidance of doubt, the portion of the Initial Performance Shares allocated to
any Performance Year shall be increased or decreased by no more than 10%.
Following adjustment for the Company’s performance for each Performance Year,
the aggregate performance-adjusted number of Initial Performance Shares (the
“Final Performance Shares”) shall be granted to you as soon as practicable, but
in no event later than sixty (60) days following June 30, 2019, subject to
paragraph 10(d)(v) of the Agreement and paragraphs 1(b), 1(c), 1(d), 2 and 3 of
this Schedule B.


(b)    In the event your employment is terminated in accordance with paragraph
10(b) or 10(c) prior to June 30, 2019, you shall remain eligible to receive
shares of Class B Common Stock as the 2016 Performance Award following the
conclusion of the Performance Period, determined in accordance with paragraph
1(a) of this Schedule B. Shares of Class B Common Stock to be granted pursuant
to this paragraph 1(b) shall be granted to you as soon as practicable following
June 30, 2019, but in no event later than sixty (60) days following such date,
subject to paragraphs 10(d)(iv) and 10(d)(v) of the Agreement, as applicable,
and paragraphs 1(d), 2 and 3 of this Schedule B.


(c)    In the event your employment terminates prior to June 30, 2019 due to
your incapacity in accordance with paragraph 9 or your death in accordance with


B-2





--------------------------------------------------------------------------------





paragraph 11, you shall remain eligible to receive shares of Class B Common
Stock as the 2016 Performance Award following the conclusion of the Performance
Period, determined in accordance with paragraph 1(a) of this Schedule B, and
then prorated based on the number of calendar days of the Performance Period
which have elapsed through the date of your death or termination due to
incapacity. Shares of Class B Common Stock to be granted pursuant to this
paragraph 1(c) shall be granted to you (or your estate or beneficiary, if
applicable) as soon as practicable following June 30, 2019, but in no event
later than sixty (60) days following such date, subject to paragraph 10(d)(v) of
the Agreement (in the case of your termination of employment due to incapacity)
and paragraphs 1(d), 2 and 3 of this Schedule B.


(d)    If there should occur a Going Private Transaction on or before June 30,
2019, then:


(i)    The number of Final Performance Shares shall be determined as the higher
of (x) the 2016 Target Performance Award and (y) the number determined as
follows:


(A)     the number of Initial Performance Shares shall be determined as set
forth in paragraph 1(a)(ii) above, except that the last day of the Performance
Period shall be the tenth (10th) business day immediately preceding the date of
such Going Private Transaction (the “Measurement Date”); and


(B)    the number of Final Performance Shares shall be determined as set forth
in paragraph 1(a)(iii) above, provided that if the Measurement Date of such
Going Private Transaction occurs prior to the completion of any Performance
Year(s), the Part B modifier applicable for such Performance Year(s) shall be
deemed to be 1.0;


provided, however, that if such Going Private Transaction occurs after your
death or termination due to incapacity, then, notwithstanding the foregoing
provisions, the number of Final Performance Shares calculated pursuant to this
paragraph 1(d)(i) shall be prorated based on the number of calendar days of the
Performance Period which elapsed through the date of your death or termination
due to incapacity.


(ii)    The Final Performance Shares shall be granted as follows:


(A)    If the Going Private Transaction is a permissible distribution event
under Section 409A, then the Final Performance Shares shall be granted to you
immediately prior to and contingent upon the consummation of the Going Private
Transaction; or


(B)    If the Going Private Transaction is not a permissible distribution event
under Section 409A, then the Final Performance Shares


B-3





--------------------------------------------------------------------------------





shall be granted to you as soon as practicable following June 30, 2019, but in
no event later than sixty (60) days following such date, subject to paragraphs
10(d)(iv) and/or 10(d)(v) of the Agreement, as applicable.


(iii)    For avoidance of doubt, in the event a Going Private Transaction is
consummated prior to June 30, 2019, but after your termination of employment in
accordance with paragraph 9, 10(b), 10(c) or 11 of the Agreement, as applicable,
then notwithstanding paragraphs 1(b) and 1(c) of this Schedule B, this paragraph
1(d) shall govern the determination of the number of Final Performance Shares
and the date on which they are to be granted to you (or in the event of your
death, to your estate or beneficiary).    


(iv)    If at any time Employer (or a successor to Employer, if applicable) is
unable to deliver shares of Class B Common Stock when required hereunder, then
in accordance with paragraph 2 of this Schedule B, you shall instead receive
shares of stock, equity interests or other consideration having an equivalent
“Fair Market Value” (as defined below) as the value of the shares of Class B
Common Stock you would otherwise have received immediately prior to the Going
Private Transaction if such Going Private Transaction constituted a permissible
distribution event under Section 409A.


2.
Adjustments:



In the event of any dividend or other distribution (whether in the form of cash,
shares, or other securities), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, split-off, spin-off,
combination, repurchase, or exchange of shares or other securities of Employer,
issuance of warrants or other rights to purchase shares or other securities of
Employer, or other similar corporate transaction or event that constitutes an
“equity restructuring transaction” as that term is defined in Accounting
Standards Codification Topic 718 (or any successor thereto) or otherwise affects
the shares of Class B Common Stock, then you and the Chair of the Compensation
Committee on the Start Date (or his successor, if such director is also an
Original Independent Director or a Qualified Replacement Director) shall
mutually determine in good faith the appropriate adjustment to be made to the
tables in Part A and Part B and/or to the number and kind of securities or other
consideration deliverable as the 2016 Performance Award in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Schedule B.


3.
Registration:



Employer shall grant the shares of Class B Common Stock under the LTIP if it is
able to do so under the terms of the plan and applicable law. If (a) Employer is
a Publicly Traded Company at the time that the shares of Class B Common Stock
are required to be granted to you as the 2016 Performance Award and (b) Employer
is unable to grant such shares to you under the LTIP at such time (e.g.,
following your death or termination due to incapacity, or if you elect not to
continue your employment as an Advisor or a


B-4





--------------------------------------------------------------------------------





Producer following expiration of the Employment Term), then Employer shall grant
to you the shares of Class B Common Stock at the applicable time set forth in
paragraph 1 above and, in addition, shall file a registration statement with
regard to such shares with the Securities and Exchange Commission (the “SEC”) on
Form S-3 (or such other form as Employer deems appropriate) no more than thirty
(30) calendar days following the date of grant and shall use reasonable best
efforts to cause the registration statement to become effective as soon as
practicable; provided, however, that if Employer is not eligible for or is
otherwise restricted from filing such registration statement with the SEC, then
Employer shall use reasonable best efforts to effect the registration of such
shares of Class B Common Stock granted to you as the 2016 Performance Award as
soon as practicable; provided, further, however, that if, in the good faith
reasonable judgment of the Chief Legal Officer of the Employer, the filing of
such a registration statement would require the disclosure of material
non-public information that Employer has a business purpose to keep
confidential, then, upon notice to you, (x) if Employer qualifies as a
“well-known seasoned issuer” (“WKSI”) under the Securities Act of 1933, as
amended, at such time, the filing and effectiveness of the registration
statement may be postponed for a period not to exceed ninety (90) days from the
date of grant and (y) if the Employer is not a WKSI at such time, the filing of
the registration statement may be postponed for a period not to exceed ninety
(90) days from the date of grant and Employer shall use reasonable best efforts
to cause the registration statement to become effective as soon as practicable
thereafter.  Any such postponement described above shall not exceed such number
of days that the Chief Legal Officer of Employer determines in good faith to be
reasonably necessary.


4.
Defined Terms:



“Closing Price” means the closing price of a share of Class B Common Stock, as
published in the Wall Street Journal, for the applicable trading day.


“Fair Market Value” means, as of any date, the fair market value of a share of
stock or other equity interest as determined by an independent appraiser
selected in good faith by the Board (or the board of directors of a successor to
Employer, if applicable).


“Final Stock Price” means the tenth (10th) highest Closing Price which occurs
during the Performance Period (including a shortened Performance Period pursuant
to paragraph 1(d)(i)(A) of this Schedule B).


“Initial Stock Price” means the Closing Price on February 18, 2016.




B-5





--------------------------------------------------------------------------------






SCHEDULE C


2017 Performance Award


Part A: Number of Shares Earned Based on Stock Price Performance


Final Stock Price (% of Initial Stock Price)
# of Shares Earned*
< 122.24%
0
122.24%
212,487
127.10%
254,321
132.11%
292.719
137.26%
328,000
142.57%
360,324
148.03%
 389,906**
153.65%
433,268
159.43%
473,050
165.37%
509,599
171.47%
543,058
177.75%
573,697
> 177.75%
573,697



* Number of shares earned between percentages shown in above table will be
determined through straight-line interpolation.
** The target 2017 Performance Award (the “2017 Target Performance Award”) shall
be 389,906 shares of Class B Common Stock.


Part B: Modifier to Number of Shares Earned


PRSU Performance Goal Percentage Achievement
Modifier***
Below Threshold
(i.e., <80%)
0.9
Threshold
(i.e., 80%)
0.9
Target
(i.e., 100%)
1.0
Maximum
(i.e., 120%)
1.1
Above Maximum
(i.e., >120%)
1.1



*** Modifier between levels determined through straight-line interpolation.


C-1





--------------------------------------------------------------------------------









1.
Determination of the Number of Shares to be Granted:



(a)    (i)    On June 30, 2021, subject to your continued employment with
Employer through such date (subject to paragraphs 1(b), 1(c), 1(d), 2 and 3 of
this Schedule C), the Compensation Committee will determine the number of shares
of Class B Common Stock to be granted to you as the 2017 Performance Award based
on the performance of the Class B Common Stock over the period beginning on the
date this Agreement is executed by both parties hereto and ending June 30, 2021
(the “Performance Period”).


(ii)    Within thirty (30) days following the end of the Performance Period, the
Compensation Committee will certify the “Final Stock Price” (as defined below)
that was achieved during the Performance Period, expressed as a percentage of
the “Initial Stock Price” (as defined below). The number of shares of Class B
Common Stock earned based on such percentage is referred to herein as the
“Initial Performance Shares.” If the Final Stock Price for the Performance
Period falls at an intermediate point between percentages shown in the table in
Part A above, the number of Initial Performance Shares shall be interpolated on
a straight-line basis between the respective numbers of shares earned at such
percentages. Fractional shares will be rounded to the next higher whole share.


(iii)    Once the Compensation Committee has determined the number of Initial
Performance Shares, such number shall be divided into halves with one-half
allocated to each of the 2019 and 2020 calendar years (each, a “Performance
Year”). With respect to each such Performance Year, the number of Initial
Performance Shares allocated to such year shall be adjusted based on the
Company’s degree of achievement against the PRSU Performance Goal established
for the Performance Year as reflected in the table in Part B above. For
avoidance of doubt, the portion of the Initial Performance Shares allocated to
any Performance Year shall be increased or decreased by no more than 10%.
Following adjustment for the Company’s performance for each Performance Year,
the aggregate performance-adjusted number of Initial Performance Shares (the
“Final Performance Shares”) shall be granted to you as soon as practicable, but
in no event later than sixty (60) days following June 30, 2021, subject to
paragraph 10(d)(v) of the Agreement and paragraphs 1(b), 1(c), 1(d), 2 and 3 of
this Schedule C.


(b)    In the event your employment is terminated in accordance with paragraph
10(b) or 10(c) prior to June 30, 2021, you shall remain eligible to receive
shares of Class B Common Stock as the 2017 Performance Award following the
conclusion of the Performance Period, determined in accordance with paragraph
1(a) of this Schedule C. Shares of Class B Common Stock to be granted pursuant
to this paragraph 1(b) shall be granted to you as soon as practicable following
June 30, 2021, but in no event later than sixty (60) days following such date,
subject to paragraphs 10(d)(iv) and 10(d)(v) of the Agreement, as applicable,
and paragraphs 1(d), 2 and 3 of this Schedule C.




C-2





--------------------------------------------------------------------------------





(c)    In the event your employment terminates prior to June 30, 2021 due to
your incapacity in accordance with paragraph 9 or your death in accordance with
paragraph 11, you shall remain eligible to receive shares of Class B Common
Stock as the 2017 Performance Award following the conclusion of the Performance
Period, determined in accordance with paragraph 1(a) of this Schedule C, and
then prorated based on the number of calendar days of the Performance Period
which have elapsed through the date of your death or termination due to
incapacity. Shares of Class B Common Stock to be granted pursuant to this
paragraph 1(c) shall be granted to you (or your estate or beneficiary, if
applicable) as soon as practicable following June 30, 2021, but in no event
later than sixty (60) days following such date, subject to paragraph 10(d)(v) of
the Agreement (in the case of your termination of employment due to incapacity)
and paragraphs 1(d), 2 and 3 of this Schedule C.


(d)    If there should occur a Going Private Transaction on or before June 30,
2021, then:


(i)    The number of Final Performance Shares shall be determined as the higher
of (x) the 2017 Target Performance Award and (y) the number determined as
follows:


(A)     the number of Initial Performance Shares shall be determined as set
forth in paragraph 1(a)(ii) above, except that the last day of the Performance
Period shall be the tenth (10th) business day immediately preceding the date of
such Going Private Transaction (the “Measurement Date”); and


(B)    the number of Final Performance Shares shall be determined as set forth
in paragraph 1(a)(iii) above, provided that if the Measurement Date of such
Going Private Transaction occurs prior to the completion of any Performance
Year(s), the Part B modifier applicable for such Performance Year(s) shall be
deemed to be 1.0;


provided, however, that if such Going Private Transaction occurs after your
death or termination due to incapacity, then, notwithstanding the foregoing
provisions, the number of Final Performance Shares calculated pursuant to this
paragraph 1(d)(i) shall be prorated based on the number of calendar days of the
Performance Period which elapsed through the date of your death or termination
due to incapacity.


(ii)    The Final Performance Shares shall be granted as follows:


(A)    If the Going Private Transaction is a permissible distribution event
under Section 409A, then the Final Performance Shares shall be granted to you
immediately prior to and contingent upon the consummation of the Going Private
Transaction; or




C-3





--------------------------------------------------------------------------------





(B)    If the Going Private Transaction is not a permissible distribution event
under Section 409A, then the Final Performance Shares shall be granted to you as
soon as practicable following June 30, 2021, but in no event later than sixty
(60) days following such date, subject to paragraphs 10(d)(iv) and/or 10(d)(v)
of the Agreement, as applicable.


(iii)    For avoidance of doubt, in the event a Going Private Transaction is
consummated prior to June 30, 2021, but after your termination of employment in
accordance with paragraph 9, 10(b), 10(c) or 11 of the Agreement, as applicable,
then notwithstanding paragraphs 1(b) and 1(c) of this Schedule C, this paragraph
1(d) shall govern the determination of the number of Final Performance Shares
and the date on which they are to be granted to you (or in the event of your
death, to your estate or beneficiary).    


(iv)    If at any time Employer (or a successor to Employer, if applicable) is
unable to deliver shares of Class B Common Stock when required hereunder, then
in accordance with paragraph 2 of this Schedule C, you shall instead receive
shares of stock, equity interests or other consideration having an equivalent
“Fair Market Value” (as defined below) as the value of the shares of Class B
Common Stock you would otherwise have received immediately prior to the Going
Private Transaction if such Going Private Transaction constituted a permissible
distribution event under Section 409A.


2.
Adjustments:



In the event of any dividend or other distribution (whether in the form of cash,
shares, or other securities), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, split-off, spin-off,
combination, repurchase, or exchange of shares or other securities of Employer,
issuance of warrants or other rights to purchase shares or other securities of
Employer, or other similar corporate transaction or event that constitutes an
“equity restructuring transaction” as that term is defined in Accounting
Standards Codification Topic 718 (or any successor thereto) or otherwise affects
the shares of Class B Common Stock, then you and the Chair of the Compensation
Committee on the Start Date (or his successor, if such director is also an
Original Independent Director or a Qualified Replacement Director) shall
mutually determine in good faith the appropriate adjustment to be made to the
tables in Part A and Part B and/or to the number and kind of securities or other
consideration deliverable as the 2017 Performance Award in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Schedule C.


3.
Registration:



Employer shall grant the shares of Class B Common Stock under the LTIP if it is
able to do so under the terms of the plan and applicable law. If (a) Employer is
a Publicly Traded Company at the time that the shares of Class B Common Stock
are required to be granted to you as the 2017 Performance Award and (b) Employer
is unable to grant such


C-4





--------------------------------------------------------------------------------





shares to you under the LTIP at such time (e.g., following your death or
termination due to incapacity, or if you elect not to continue your employment
as an Advisor or a Producer following expiration of the Employment Term), then
Employer shall grant to you the shares of Class B Common Stock at the applicable
time set forth in paragraph 1 above and, in addition, shall file a registration
statement with regard to such shares with the Securities and Exchange Commission
(the “SEC”) on Form S-3 (or such other form as Employer deems appropriate) no
more than thirty (30) calendar days following the date of grant and shall use
reasonable best efforts to cause the registration statement to become effective
as soon as practicable; provided, however, that if Employer is not eligible for
or is otherwise restricted from filing such registration statement with the SEC,
then Employer shall use reasonable best efforts to effect the registration of
such shares of Class B Common Stock granted to you as the 2017 Performance Award
as soon as practicable; provided, further, however, that if, in the good faith
reasonable judgment of the Chief Legal Officer of the Employer, the filing of
such a registration statement would require the disclosure of material
non-public information that Employer has a business purpose to keep
confidential, then, upon notice to you, (x) if Employer qualifies as a
“well-known seasoned issuer” (“WKSI”) under the Securities Act of 1933, as
amended, at such time, the filing and effectiveness of the registration
statement may be postponed for a period not to exceed ninety (90) days from the
date of grant and (y) if the Employer is not a WKSI at such time, the filing of
the registration statement may be postponed for a period not to exceed ninety
(90) days from the date of grant and Employer shall use reasonable best efforts
to cause the registration statement to become effective as soon as practicable
thereafter.  Any such postponement described above shall not exceed such number
of days that the Chief Legal Officer of Employer determines in good faith to be
reasonably necessary.


4.
Defined Terms:



“Closing Price” means the closing price of a share of Class B Common Stock, as
published in the Wall Street Journal, for the applicable trading day.


“Fair Market Value” means, as of any date, the fair market value of a share of
stock or other equity interest as determined by an independent appraiser
selected in good faith by the Board (or the board of directors of a successor to
Employer, if applicable).


“Final Stock Price” means the tenth (10th) highest Closing Price which occurs
during the Performance Period (including a shortened Performance Period pursuant
to paragraph 1(d)(i)(A) of this Schedule C).


“Initial Stock Price” means the greater of (x) the average Closing Price of the
ten (10) trading days immediately preceding the date on which this Agreement is
executed by both parties hereto and (y) the Closing Price on the date on which
the Compensation Committee approves the terms of this Agreement (or if such day
is not a trading day, the Closing Price on the preceding trading day).


C-5





--------------------------------------------------------------------------------






SCHEDULE D


Cash Performance Award


You shall be eligible to receive an additional cash payment (the “Cash
Performance Award”) if you are continuously employed with the Company through
June 30, 2021 (or your employment terminates under any of the circumstances
described below), and during the periods specified herein, the Company achieves
at least the lowest level of cumulative adjusted operating income (“COI”) set
forth in the table below (or as the same may be adjusted in accordance with the
terms hereof). Any amount of the Cash Performance Award that you earn (the
“Earned Award”) shall be paid to you in cash, less applicable deductions and
withholdings, as soon as practicable, but in no event later than ninety (90)
days following June 30, 2021, subject to paragraph 10(d)(v) of the Agreement and
paragraphs 4, 5, 6, and 7 of this Schedule D.


The terms of the Cash Performance Award are as follows:


1.     “COI” equals the aggregate adjusted operating income as reported in the
Company’s financial statements for each of the Company’s last thirteen (13)
fiscal quarters ending with June 30, 2021, which 4.25-year period is the
“Performance Period;” provided, however, that, if Employer’s accounting policies
or practices change for any reason such that the manner in which aggregate
adjusted operating income is determined for any period subsequent to the first
quarter of fiscal year 2017 differs from that applicable in respect of fiscal
year 2016 then, for purposes of this Agreement, COI shall be adjusted such that
such measure is determined with respect to all relevant periods in the same
manner as applied in respect of fiscal year 2016.


2. The Earned Award shall be determined based on the following performance
schedule:
 
COI
($ millions)
Cash Payout
($ millions)
Threshold
$12,945
$20
 
$13,240
$25
Target
$13,700
$33
 
$14,291
$50
Maximum
$14,493
$55



The numbers in the row marked “COI ($ millions)” shall be referred to herein as
the “COI Targets.”


3.     The Earned Award shall be $0 for COI below Threshold level, and the
Earned Award shall be $55 million for COI at or above the Maximum level. The
Earned Award


D-1





--------------------------------------------------------------------------------





with respect to COI at levels between the amounts stated in the above table
shall be determined by linear interpolation.


4.     In the event your employment is terminated in accordance with paragraph
10(b) or 10(c) prior to June 30, 2021, you shall remain eligible to receive the
Cash Performance Award following the conclusion of the Performance Period,
determined in accordance with paragraphs 2 and 3 of this Schedule D. The Earned
Amount shall be paid to you as soon as practicable following June 30, 2021, but
in no event later than ninety (90) days following such date, subject to
paragraphs 10(d)(iv) and 10(d)(v) of the Agreement, as applicable, and
paragraphs 6 and 7 of this Schedule D.


5.    In the event your employment terminates prior to June 30, 2021 due to your
incapacity in accordance with paragraph 9 or your death in accordance with
paragraph 11, you shall remain eligible to receive the Cash Performance Award
following the conclusion of the Performance Period, determined in accordance
with paragraphs 2 and 3 of this Schedule D, and then prorated based on the
number of calendar days of the Performance Period which have elapsed through the
date of your death or termination due to incapacity. The prorated Earned Amount
shall be paid to you as soon as practicable following June 30, 2021, but in no
event later than ninety (90) days following such date, subject to paragraph
10(d)(v) of the Agreement, as applicable, and paragraphs 6 and 7 of this
Schedule D.


6.    If there should occur a Going Private Transaction on or before June 30,
2021, then:


(i)    The Earned Amount shall be determined as the higher of (x) the cash
payout shown in the table above for Target level performance and (y) the Earned
Amount determined as set forth in paragraphs 2 and 3 of this Schedule D, except
that the last day of the Performance Period shall be the last day of the fiscal
quarter immediately preceding the date of such Going Private Transaction (the
“Measurement Date”).


(ii)    If such Going Private Transaction occurs after your death or termination
due to incapacity, then, notwithstanding the foregoing paragraph 6(i), the
Earned Amount calculated pursuant to paragraph 6(i) shall be prorated based on
the number of calendar days of the Performance Period which elapsed through the
date of your death or termination due to incapacity.


(iii)    The Earned Amount shall be paid as follows:


(A)    If the Going Private Transaction is a permissible distribution event
under Section 409A, then the Earned Amount shall be paid to you immediately
prior to and contingent upon the consummation of the Going Private Transaction;
or


(B)    If the Going Private Transaction is not a permissible distribution event
under Section 409A, then the Earned Amount shall be


D-2





--------------------------------------------------------------------------------





paid to you as soon as practicable following June 30, 2021, but in no event
later than ninety (90) days following such date, subject to paragraphs 10(d)(iv)
and/or 10(d)(v) of the Agreement, as applicable.


(iv)    For avoidance of doubt, in the event a Going Private Transaction is
consummated prior to June 30, 2021, but after your termination of employment in
accordance with paragraph 9, 10(b), 10(c) or 11 of the Agreement, as applicable,
then notwithstanding paragraphs 4 and 5 of this Schedule D, this paragraph 6
shall govern the determination of the Earned Amount and the date on which it is
payable to you (or in the event of your death, to your estate or
beneficiary).    


7.    Adjustments:


In the event of any dividend or other distribution (whether in the form of cash,
shares, or other securities), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, split-off, spin-off,
combination, repurchase, or exchange of shares or other securities of Employer,
issuance of warrants or other rights to purchase shares or other securities of
Employer, or other similar corporate transaction or event that constitutes an
“equity restructuring transaction” as that term is defined in Accounting
Standards Codification Topic 718 (or any successor thereto) or otherwise affects
the shares of Class B Common Stock, then you and the Chair of the Compensation
Committee on the Start Date (or his successor, if such director is also an
Original Independent Director or a Qualified Replacement Director) shall
mutually determine in good faith the appropriate adjustment to be made to the
calculation of the Earned Amount in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under this
Schedule D.








D-3





--------------------------------------------------------------------------------






SCHEDULE E


Form of Release


GENERAL RELEASE


WHEREAS, Leslie Moonves (hereinafter referred to as the “Executive”) and CBS
Corporation (hereinafter referred to as “Employer”) are parties to an Employment
Agreement, dated May 19, 2017 (the “Employment Agreement”), which provided for
the Executive’s employment with Employer on the terms and conditions specified
therein; and


WHEREAS, pursuant to paragraph [10(d)] [12] of the Employment Agreement, the
Executive has agreed to execute a release of the type and nature set forth
herein as a condition to his entitlement to certain payments and benefits upon
his termination of employment with Employer; and


NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received or to be
received by the Executive in accordance with the terms of the Employment
Agreement, it is agreed as follows:


1.     (a) Excluding enforcement of the covenants, promises and/or rights
reserved herein, the Executive hereby irrevocably and unconditionally releases,
acquits and forever discharges Employer and each of Employer’s owners,
stockholders, predecessors, successors, assigns, directors, officers, employees,
divisions, subsidiaries, affiliates (and directors, officers and employees of
such companies, divisions, subsidiaries and affiliates) and all persons acting
by, through, under or in concert with any of them (collectively “Releasees”), or
any of them, from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, suspected or unsuspected, including, but not limited to, rights arising
out of alleged violations of any contracts, express or implied, any covenant of
good faith and fair dealing, express or implied, or any tort or any legal
restrictions on Employer’s right to terminate employees, or any Federal, state
or other governmental statute, regulation or ordinance, including, without
limitation, Title VII of the Civil Rights Act of 1964, as amended, the Federal
Age Discrimination In Employment Act of 1967 (“ADEA”), as amended, the Employee
Retirement Income Security Act (“ERISA”), as amended, the Civil Rights Act of
1991, as amended, the Rehabilitation Act of 1973, as amended, the Older Workers
Benefit Protection Act (“OWBPA”), as amended, the Worker Adjustment Retraining
and Notification Act (“WARN”), as amended, the Fair Labor Standards Act
(“FLSA”), as amended, the Occupational Safety and Health Act of 1970 (“OSHA”),
the New York State Human Rights Law, as amended, the New York Labor Act, as
amended, the New York Equal Pay Law, as amended, the New York Civil Rights Law,
as amended, the New York Rights of Persons With Disabilities Law, as amended,
and the New York


E-1





--------------------------------------------------------------------------------





Equal Rights Law, as amended, that the Executive now has, or has ever had, or
ever shall have, against each or any of the Releasees, by reason of any and all
acts, omissions, events, circumstances or facts existing or occurring up through
the date of the Executive’s execution hereof that directly or indirectly arise
out of, relate to, or are connected with, the Executive’s services to, or
employment by Employer (any of the foregoing being a “Claim” or, collectively,
the “Claims”); provided, however, that this release shall not apply to any of
the obligations of Employer or any other Releasee under the Employment
Agreement, or under any agreements, plans, contracts, documents or programs
described or referenced in the Employment Agreement; and provided, further, that
this release shall not apply to any rights the Executive may have to obtain
contribution or indemnity against Employer or any other Releasee pursuant to
contract, Employer’s certificate of incorporation and by-laws or otherwise
preclude you from exercising any legally protected whistleblower rights
(including under Rule 21F under the Exchange Act) or rights concerning the
defense of trade secrets.


(b)     Excluding enforcement of the covenants, promises and/or rights reserved
herein, the Employer hereby irrevocably and unconditionally releases, acquits
and forever discharges Executive from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorneys’ fees and costs actually incurred) of any nature
whatsoever, that the Employer now has, or has ever had, or ever shall have,
against Executive, by reason of any and all acts, omissions, events,
circumstances or facts existing or occurring through the date of Employer
execution of this release that directly or indirectly arise out of, relate to,
or are connected with, the Executive’s services to, or employment by Employer;
provided, however, that this release shall not apply to any of the continuing
obligations of Executive under the Employment Agreement, or under any
agreements, plans, contracts, documents or programs described or referenced in
the Employment Agreement; and provided, further, that this release shall not
apply to any rights Employer may have to obtain contribution or indemnity
against Executive pursuant to contract or otherwise.


2.     The Executive expressly waives and relinquishes all rights and benefits
afforded by California Civil Code Section 1542 and does so understanding and
acknowledging the significance of such specific waiver of Section 1542. Section
1542 states as follows:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Releasees, the
Executive expressly acknowledges that this Agreement is intended to include in
its effect, without limitation, all Claims that the Executive does not know or
suspect to exist in the


E-2





--------------------------------------------------------------------------------





Executive’s favor at the time of execution hereof, and that this Agreement
contemplates the extinguishment of any such Claim or Claims.


3.     The Executive understands that he has been given a period of twenty-one
(21) days to review and consider this General Release before signing it pursuant
to the Age Discrimination In Employment Act of 1967, as amended. The Executive
further understands that he may use as much of this 21–day period as the
Executive wishes prior to signing.


4.     The Executive acknowledges and represents that he understands that he may
revoke the release set forth in paragraph 1, including, the waiver of his rights
under the Age Discrimination in Employment Act of 1967, as amended, effectuated
in this Agreement within seven (7) days of signing this Agreement. Revocation
can be made by delivering a written notice of revocation to Senior Executive
Vice President, Chief Legal Officer, CBS Corporation, 51 West 52nd Street, New
York, New York 10019. For this revocation to be effective, written notice must
be received by the Chief Legal Officer no later than the close of business on
the seventh day after the Executive signs this Agreement. If the Executive
revokes the release set forth in paragraph 1, Employer shall have no obligations
to the Executive under paragraph [10(d)] [12] of the Employment Agreement.


5.     The Executive and Employer respectively represent and acknowledge that in
executing this Agreement neither of them is relying upon, and has not relied
upon, any representation or statement not set forth herein made by any of the
agents, representatives or attorneys of the Releasees with regard to the subject
matter, basis or effect of this Agreement or otherwise.


6.     This Agreement shall not in any way be construed as an admission by any
of the Releasees that any Releasee has acted wrongfully or that the Executive
has any rights whatsoever against any of the Releasees except as specifically
set forth herein, and each of the Releasees specifically disclaims any liability
to any party for any wrongful acts.


7.     It is the desire and intent of the parties hereto that the provisions of
this Agreement be enforced to the fullest extent permissible under law. Should
there be any conflict between any provision hereof and any present or future
law, such law shall prevail, but the provisions affected thereby shall be
curtailed and limited only to the extent necessary to bring them within the
requirements of law, and the remaining provisions of this Agreement shall remain
in full force and effect and be fully valid and enforceable.


8.     The Executive represents and agrees (a) that the Executive has to the
extent he desires discussed all aspects of this Agreement with his attorney, (b)
that the Executive has carefully read and fully understands all of the
provisions of this Agreement, and (c) that the Executive is voluntarily entering
into this Agreement.




E-3





--------------------------------------------------------------------------------





9.     This General Release shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to the conflicts
of laws principles thereof or to those of any other jurisdiction which, in
either case, could cause the application of the laws of any jurisdiction other
than the State of New York. This General Release is binding on the successors
and assigns of, and sets forth the entire agreement between, the parties hereto;
fully supersedes any and all prior agreements or understandings between the
parties hereto pertaining to the subject matter hereof; and may not be changed
except by explicit written agreement to that effect subscribed by the parties
hereto.






PLEASE READ CAREFULLY. THIS GENERAL RELEASE INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.






This General Release is executed by the Executive and Employer as
of the _______ day of __________ , 20___.




 
 
 
Leslie Moonves





 
CBS CORPORATION
 
 
 
 
 
By:
 
 
 
 
 
Title:









E-4



